Exhibit 10.5

Execution Version

 

BARCLAYS

745 Seventh Avenue

New York, NY 10019

  

DEUTSCHE BANK TRUST

COMPANY AMERICAS

DEUTSCHE BANK AG CAYMAN

ISLANDS BRANCH

DEUTSCHE BANK SECURITIES INC.

60 Wall Street

New York, New York 10005

CREDIT SUISSE AG

CREDIT SUISSE SECURITIES (USA) LLC

Eleven Madison Avenue

New York, NY 10010

  

GOLDMAN SACHS BANK USA

200 West Street

New York, NY 10282

CONFIDENTIAL

June 29, 2012

Syniverse Holdings, Inc.

8125 Highwoods Palm Way

Tampa, Florida 33647

Attention: David Hitchcock

Project Magellan

Commitment Letter

Ladies and Gentlemen:

Syniverse Holdings, Inc. (the “Company” or “you”) has advised each of Barclays
Bank PLC (“Barclays”), Deutsche Bank Trust Company Americas (“DBTCA”), Deutsche
Bank AG Cayman Islands Branch (“DBCI”), Deutsche Bank Securities Inc. (“DBSI”
and, together with DBTCA and DBCI, “Deutsche Bank”), Credit Suisse AG (“CS
Bank”), Credit Suisse Securities (USA) LLC (“CS Securities” and, together with
CS Bank, “Credit Suisse”) and Goldman Sachs Bank USA (“GS Bank” and,
collectively with Barclays, Deutsche Bank and Credit Suisse, “we,” “us” or the
“Commitment Parties”) that you intend to acquire (the “Acquisition”), directly
or indirectly, an entity previously identified to us by you as “Magellan” (the
“Target”). You have further advised us that, in connection with the foregoing,
you intend to consummate the other Transactions described in the Transaction
Description attached hereto as Exhibit A (the “Transaction Description”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Transaction Description or the Summaries of Principal



--------------------------------------------------------------------------------

Terms and Conditions attached hereto as Exhibits B and C (collectively, the
“Term Sheets”; this commitment letter, the Transaction Description, the Term
Sheets and the Summary of Additional Conditions attached hereto as Exhibit D,
collectively, the “Commitment Letter”).

1. Commitments. In connection with the Transactions, each of Barclays, DBTCA, CS
Bank and GS Bank (together with any other initial lender with respect to the
Term Facility that becomes a party hereto pursuant to the first proviso of the
next succeeding paragraph, each an “Initial Term Lender” and, collectively, the
“Initial Term Lenders”) is pleased to advise you of its several, but not joint,
commitment to provide 35%, 35%, 15% and 15%, respectively, of the entire
aggregate principal amount of the Term Facility subject only to the satisfaction
of the conditions referenced in Section 6 hereof and, if applicable, the sixth
sentence of the Escrow Provisions. In connection with the Transactions, each of
Barclays, DBCI, CS Bank and GS Bank (together with any other initial lender with
respect to the Backstop Facility that becomes a party hereto pursuant to the
first proviso of the next succeeding paragraph, each an “Initial Backstop
Lender” and, collectively, the “Initial Backstop Lenders”; and together with the
Initial Term Lenders, the “Initial Lenders”) is pleased to advise you of its
several, but not joint commitment to provide 35%, 35%, 15% and 15% ,
respectively, of the entire aggregate principal amount of the Backstop Facility
subject only to the satisfaction of the conditions referenced in Section 6
hereof.

2. Titles and Roles. It is agreed that (i) each of Barclays, DBSI, CS Securities
and GS Bank will act as lead arranger for each of the Facilities (together with
any other joint lead arranger appointed pursuant to this paragraph, each a “Lead
Arranger” and collectively the “Lead Arrangers”), (ii) each of Barclays DBSI, CS
Securities and GS Bank will act as bookrunner for each of the Facilities
(together with any other joint bookrunners appointed pursuant to this paragraph,
each a “Joint Bookrunner” and, collectively with the Lead Arrangers, the “Joint
Bookrunners”), (iii) Barclays will act as administrative agent and collateral
agent (in such capacity, the “Term Administrative Agent”) for the Term Facility
and (iv) DBCI will act as administrative agent for the Backstop Facility (in
such capacity, the “Backstop Administrative Agent”). You agree that (i) Barclays
shall have “left” placement in any and all marketing materials or other
documentation used in connection with the Term Facility and shall hold the
leading role, rights and responsibilities conventionally associated with such
“left” placement, including maintaining sole “physical books” in respect of the
Term Facility and (ii) DBSI shall have “left” placement in any and all marketing
materials or other documentation used in connection with the Backstop Facility
and shall hold the leading role, rights and responsibilities conventionally
associated with such “left” placement, including maintaining sole “physical
books” in respect of the Backstop Facility. You agree that no other agents,
co-agents, arrangers or bookrunners will be appointed, no other titles will be
awarded and no compensation (other than compensation expressly

 

2



--------------------------------------------------------------------------------

contemplated by this Commitment Letter and the Fee Letter referred to below)
will be paid to any Lender (as defined below) in order to obtain its commitment
to participate in the Facilities unless you and we shall so agree; provided
that, within 14 days of the date hereof, you may appoint one or more additional
lead arrangers, joint bookrunners, agents and/or co-agents in a manner
determined by you in consultation with (and reasonably acceptable to) the Joint
Bookrunners (it being understood that, to the extent you appoint additional
agents, co-agents, lead arrangers or bookrunners or confer other titles in
respect of any Facility, such financial institution or affiliates thereof shall
commit to provide the percentage of the aggregate principal amount of each of
the Term Facility and the Backstop Facility at least commensurate with the
economics and fees awarded to such financial institution and its affiliates and
the commitments of the Initial Lenders in respect of the Facilities will be
reduced by the amount of the commitments of such appointed entities (or their
relevant affiliates), with such reduction allocated to reduce the commitments of
the Initial Lenders at such time on a pro rata basis according to the respective
amounts of their commitments, upon the execution by such financial institution
(and any relevant affiliate) of customary joinder documentation and, thereafter,
each such financial institution (and any relevant affiliate) shall constitute a
“Commitment Party” and “Joint Bookrunner” hereunder and it or its relevant
affiliate providing such commitment shall constitute an “Initial Lender”
hereunder); provided further that in no event will the sum of the commitments of
the Initial Lenders as of the date hereof be less than 100% of the aggregate
principal amount of each of the Term Facility and Backstop Facility.

3. Syndication. The Joint Bookrunners reserve the right, prior to or after the
Closing Date (as defined below), to syndicate all or a portion of the Initial
Lenders’ respective commitments hereunder to a group of banks, financial
institutions and other institutional lenders and investors (together with the
Initial Lenders, the “Lenders”) identified by the Joint Bookrunners in
consultation with you and reasonably acceptable to the Joint Bookrunners and
you; provided that (a) we agree not to syndicate our commitments to (i) certain
banks, financial institutions and other entities that have been specified to us
by you in writing at any time on or prior to the date hereof, and their
respective affiliates or (ii) competitors of the Company or the Target and their
respective subsidiaries and affiliates (except for those affiliates which are
bona fide diversified debt funds, so long as such funds are managed
independently from any competitor and any affiliate of a competitor that manages
a competitor) in each case that have been specified to us by you in writing from
time to time (collectively, the “Disqualified Lenders”) and that no Disqualified
Lenders may become Lenders and (b) notwithstanding the Joint Bookrunners’ right
to syndicate the Facilities and receive commitments with respect thereto, (i) no
Initial Lender shall be relieved, released or novated from its obligations
hereunder (including its obligation to fund the Facilities on the Funding Date
or the Closing Date, as the case may be) in connection with any syndication,
assignment or participation of the Facilities, including its commitments in
respect thereof, until after the

 

3



--------------------------------------------------------------------------------

initial funding of such Facility on the Funding Date or the Closing Date, as
applicable, has occurred, (ii) no assignment or novation shall become effective
with respect to all or any portion of any Initial Lender’s commitments in
respect of any Facility until the initial funding of such Facility, (iii) unless
you otherwise agree in writing, each Initial Lender shall retain exclusive
control over all rights and obligations with respect to its commitments in
respect of any Facility, including all rights with respect to consents,
modifications, supplements, waivers and amendments, until the initial funding
under such Facility on the Funding Date or the Closing Date, as applicable, has
occurred, and (iv) the Initial Lenders shall not assign prior to the Closing
Date more than 49% of their aggregate commitments under the Backstop Facility
unless you agree otherwise in writing; provided that the preceding clauses
(i) through (iv) shall not apply to any reduction of commitments in connection
with the appointment of an additional lead arranger, joint bookrunner, agent
and/or co-agent pursuant to Section 2 above. As used herein, the term “Closing
Date” means the later of the date of the initial funding under the Term Facility
(the “Funding Date”) and the date on which the Acquisition is consummated (the
“Acquisition Date”).

Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Initial Lenders’ commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments in
respect of, the Facilities and in no event shall the commencement or successful
completion of syndication of the Facilities constitute a condition to the
availability of the Facilities on the Funding Date or the Closing Date, as
applicable. The Joint Bookrunners may commence syndication efforts promptly upon
the execution of this Commitment Letter and as part of their syndication efforts
it is their intent to have Lenders commit to the Term Facility and the Backstop
Facility prior to the Closing Date (subject to the limitations set forth in the
preceding paragraph). Until the earlier of (i) the date upon which a Successful
Syndication (as defined in the Fee Letter referred to below) is achieved and
(ii) the 45th day following the Closing Date (the “Syndication Date”), you agree
actively to assist (and to use commercially reasonable efforts to cause the
Target to assist) the Joint Bookrunners in completing a syndication that is
reasonably satisfactory to us and you. Such assistance shall include, without
limitation, (a) your using commercially reasonable efforts to ensure that any
syndication efforts benefit from your existing lending and investment banking
relationships and the existing lending and investment banking relationships of
The Carlyle Group (the “Sponsor”) and to the extent practical and appropriate,
the Target’s existing lending and investment banking relationships, (b) direct
contact between appropriate members of senior management, certain
representatives and certain non-legal advisors of you and the Sponsor, on the
one hand, and the proposed Lenders, on the other hand (and your using
commercially reasonable efforts to ensure such contact between appropriate
members of senior management of the Target, on the one hand, and the proposed
Lenders, on the other hand), in all such cases at times mutually agreed upon,
(c) your and the Sponsor’s

 

4



--------------------------------------------------------------------------------

assistance (including the use of commercially reasonable efforts to cause the
Target to assist) in the preparation of the Information Materials and other
customary offering and marketing materials to be used in connection with the
syndication no later than 20 calendar days prior to the Closing Date (or, in the
case of the syndication of the Term Facility if an Escrow Election has been made
and not rescinded, the Funding Date), provided that in each case such 20
calendar day period shall be subject to the Blackout Periods, (d) using your
commercially reasonable efforts to, at your expense, (i) at least 20 calendar
days prior to the Closing Date (or, if the Company has made and not rescinded an
Escrow Election, the Funding Date), procure ratings for the Term Facility,
(ii) if the Company has made a Backstop Election, at least 20 calendar days
prior to the Closing Date, procure ratings for the Notes, in each case from each
of Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors Service,
Inc. (“Moody’s”), and (iii) confirm or procure a public corporate credit rating
and a public corporate family rating in respect of the Borrower after giving
effect to the Transactions from each of S&P and Moody’s, respectively (but no
specific rating in each case), (e) the hosting, with the Joint Bookrunners, of a
reasonable number of meetings to be mutually agreed upon of prospective Lenders
at times and locations to be mutually agreed upon (and your using commercially
reasonable efforts to cause certain officers of the Target to be available for
such meetings) and (f) prior to the Syndication Date, there being no competing
issues, offerings or placements of debt securities or commercial bank or other
credit facilities by or on behalf of you or any of your subsidiaries (and your
using commercially reasonable efforts to ensure there are no competing issues,
offerings or placements of debt securities or commercial bank or other credit
facilities by or on behalf of the Target and its subsidiaries) being offered,
placed or arranged (other than the Facilities and, if the Company has made a
Backstop Election, the offering of the Notes, or any indebtedness of the Target
and its subsidiaries permitted to be incurred pursuant to the Purchase
Agreement), without the consent of the Joint Bookrunners, if such issuance,
offering, placement or arrangement would reasonably be expected to materially
impair the primary syndication of the Facilities or, if the Company has made a
Backstop Election, the offering of the Notes. The Joint Bookrunners acknowledge
and agree that any information relating to the Company, the Target and their
respective subsidiaries provided in connection with preparing the Information
Memorandum (as defined below) shall consist of such financial and other
information as may be customary or otherwise necessary or reasonably requested
by the Joint Bookrunners to prepare the Information Memorandum. Notwithstanding
anything to the contrary contained in this Commitment Letter or the Fee Letter
or any other letter agreement or undertaking concerning the financing of the
Transactions to the contrary, the obtaining of the ratings referenced above
shall not constitute a condition to the commitments hereunder or the funding of
the Facilities on the Funding Date or the Closing Date, as applicable.

 

5



--------------------------------------------------------------------------------

The Joint Bookrunners, in their capacities as such, will manage, in consultation
with you, all aspects of any syndication of the Facilities, including decisions
as to the selection of institutions reasonably acceptable to you (your consent
not to be unreasonably withheld or delayed) to be approached and when they will
be approached, when their commitments will be accepted, which institutions will
participate (subject to your consent rights and rights of appointment set forth
in the second preceding paragraph and excluding Disqualified Lenders), the
allocation of the commitments among the Lenders and the amount and distribution
of fees among the Lenders. To assist the Joint Bookrunners in their syndication
efforts, you agree to promptly prepare and provide (and to cause the Sponsor to
provide and to use commercially reasonable efforts to cause the Target to
provide) to us all customary and reasonably available information with respect
to you, the Target and each of your and its respective subsidiaries and the
Transactions, including customary financial information and projections prepared
by the Borrower and reasonably available to you (including financial estimates,
forecasts and other forward-looking information, the “Projections”), as the
Joint Bookrunners may reasonably request in connection with the structuring,
arrangement and syndication of the Facilities (it being understood that the
Joint Bookrunners may engage in two or more syndication periods and, until the
earlier of the date upon which a Successful Syndication is achieved and the 45th
day following the Closing Date, you agree to assist the Joint Bookrunners to the
extent required by this and the preceding paragraphs of this Section 3 in
connection with all syndication efforts). Notwithstanding anything herein to the
contrary, the only financial statements that shall be required to be provided to
the Commitment Parties in connection with the syndication of the Facilities
shall be those required to be delivered pursuant to Exhibit D hereto. We agree
that the Facilities Documentation will initially be drafted by your counsel.

You hereby acknowledge that (a) the Joint Bookrunners will make available
Information (as defined below), Projections and other customary offering and
marketing material and presentations, including confidential information
memoranda to be used in connection with the syndication of the Facilities (the
“Information Memorandum”) (such Information, Projections, other customary
offering and marketing material and the Information Memorandum, collectively,
with the Term Sheets, the “Information Materials”) on a confidential basis to
the proposed syndicate of Lenders by posting the Information Materials on
Intralinks, Debt X, SyndTrak Online or by similar electronic means and
(b) certain of the Lenders may be “public side” Lenders (i.e., Lenders that wish
to receive only information that (i) is publicly available, (ii) is not material
with respect to you, the Target or your or its respective securities for
purposes of United States federal and state securities laws or (iii) constitutes
information of a type that would be publicly available if you and the Target
were public reporting companies (as reasonably determined by you) (collectively,
the “Public Side Information”)) (each, a “Public Sider” and each Lender that is
not a Public Sider, a “Private Sider”).

 

6



--------------------------------------------------------------------------------

You agree to assist (and to cause the Sponsor to assist and to use commercially
reasonable efforts to cause the Target to assist) us in preparing an additional
version of the Information Materials to be used in connection with the
syndication of the Facilities that consists exclusively of Public Side
Information to be used by Public Siders. It is understood that in connection
with your assistance described above, each of the Borrower and the Target shall
provide us with customary authorization letters for inclusion in any Information
Materials that authorize the distribution thereof to prospective Lenders,
represent that the additional version of the Information Materials only includes
Public Side Information with respect to it and exculpate you, the Sponsor, the
Target and us with respect to any liability related to the unauthorized use or
misuse of the contents of the Information Materials or related offering and
marketing materials by the recipients thereof. Before distribution of any
Information Materials, you agree to identify that portion of the Information
Materials that may be distributed to the Public Siders as containing solely
“Public Information,” which, at a minimum, shall mean that the word “PUBLIC”
shall appear prominently on the first page thereof. By marking Information
Materials as “PUBLIC,” you shall be deemed to have authorized the Commitment
Parties and the proposed Lenders to treat such Information Materials as
containing only Public Side Information (it being understood that you shall not
be under any obligation to mark the Information Materials “PUBLIC”). Subject to
the following paragraph, you agree that, unless expressly identified as “Public
Information,” each document to be disseminated by the Joint Bookrunners (or any
other agent) to any Lender in connection with the Facilities will be deemed to
contain non-public information.

You acknowledge and agree that the following documents, without limitation, may
be distributed to both Private Siders and Public Siders, unless you advise the
Joint Bookrunners in writing (including by email) within a reasonable time prior
to their intended distribution that such materials should only be distributed to
Private Siders (provided that such materials have been provided to you and your
counsel for review a reasonable period of time prior thereto):
(a) administrative materials prepared by the Joint Bookrunners for prospective
Lenders (such as a lender meeting invitation, bank allocation, if any, and
funding and closing memoranda), (b) term sheets and notification of changes in
the Facilities’ terms and conditions, and (c) drafts and final versions of the
Facilities Documentation. If you advise us in writing within a reasonable period
of time (including by email), prior to dissemination, that any of the foregoing
should be distributed only to Private Siders, then Public Siders will not
receive such materials without your consent. You will be solely responsible for
the contents of the Information Materials and each of the Commitment Parties
shall be entitled to use and rely upon the information contained therein without
responsibility for independent verification thereof.

4. Information. You hereby represent and warrant that, (a) (to the best of your
knowledge as to the Target and its subsidiaries and businesses) all written
information and written data (other than the Projections and other than
information of a general economic or industry specific nature) (the
“Information”) that has been or will be made available to any Commitment Party
by you or by any of your representatives

 

7



--------------------------------------------------------------------------------

(including the Sponsor) on your behalf in connection with the transactions
contemplated hereby, when taken as a whole, is or will be, when furnished,
correct in all material respects and does not or will not, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(giving effect to all supplements and updates thereto) and (b) the Projections
that have been or will be made available to any Commitment Party by you or by
any of your representatives (including the Sponsor) on your behalf in connection
with the transactions contemplated hereby have been, or will be, prepared in
good faith based upon assumptions that are believed by you to be reasonable at
the time prepared and at the time the related Projections are so furnished; it
being understood that the Projections are as to future events and are not to be
viewed as facts, the Projections are subject to significant uncertainties and
contingencies, many of which are beyond your control, that no assurance can be
given that any particular Projections will be realized and that actual results
during the period or periods covered by any such Projections may differ
significantly from the projected results and such differences may be material.
You agree that, if at any time prior to the Syndication Date, you become aware
that any of the representations and warranties in the preceding sentence would
be incorrect in any material respect if the Information and the Projections were
being furnished, and such representations were being made, at such time, then
you will promptly supplement the Information and the Projections such that (with
respect to the Information relating to the Target and its subsidiaries, to the
best of your knowledge) such representations and warranties are correct in all
material respects under those circumstances. In arranging and syndicating the
Facilities, each of the Commitment Parties (i) will be entitled to use and rely
primarily on the Information and the Projections without responsibility for
independent verification thereof and (ii) does not assume responsibility for the
accuracy or completeness of the Information or the Projections.

5. Fees. As consideration for the commitments of the Initial Lenders hereunder
and for the agreement of the Joint Bookrunners to perform the services described
herein, you agree to pay (or cause to be paid) the fees set forth in the Fee
Letter dated the date hereof and delivered herewith with respect to the
Facilities (the “Fee Letter”), if and to the extent payable. Once paid, except
as otherwise expressly provided in the Fee Letter, such fees shall not be
refundable under any circumstances.

6. Conditions. The commitments of the Initial Lenders hereunder to fund the
Facilities on the Closing Date and the agreements of the Joint Bookrunners to
perform the services described herein are subject solely to (a) the conditions
set forth in the section entitled “Conditions to Initial Borrowings” in Exhibit
B hereto, solely in the case of the Term Facility, and Exhibit C hereto, solely
in the case of the Backstop Facility, and (b) the conditions set forth in
Exhibit D hereto, and upon satisfaction (or waiver by all Commitment Parties) of
such conditions the initial funding of the Facilities shall occur

 

8



--------------------------------------------------------------------------------

(except, if the Company has made a Backstop Election, to the extent Notes are
issued in lieu of the Backstop Facility or a portion thereof). Without limiting
the conditions precedent to funding provided herein, the Joint Bookrunners will
reasonably cooperate with you as reasonably requested in coordinating the timing
and procedures for the funding of the Facilities in a manner consistent with the
Purchase Agreement.

Notwithstanding anything in this Commitment Letter (including each of the
exhibits attached hereto), the Fee Letter, the Facilities Documentation or any
other letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations the accuracy of which
shall be a condition to the availability of the Facilities on the Closing Date
shall be the Major Representations (as defined below) made by the Borrower in
the Facilities Documentation relating to the Borrower and the Guarantors, (ii)
the only events of default the absence of which shall be a condition to the
availability of the Facilities on the Closing Date shall be the Major Defaults
(as defined below) in the Facilities Documentation relating to the Borrower and
the Guarantors and (iii) the terms of the Facilities Documentation shall be in a
form such that they do not impair the availability of the Facilities on the
Closing Date if the conditions set forth in the section entitled “Conditions to
Initial Borrowings” in Exhibit B hereto, solely in the case of the Term
Facility, and in Exhibit C hereto, solely in the case of the Backstop Facility,
and in Exhibit D hereto are satisfied (it being understood that, to the extent
any security interest in any Collateral is not or cannot be provided and/or
perfected on the Closing Date (other than (i) the pledge and perfection of the
security interests in certificated equity securities of the Borrower and its
wholly-owned domestic subsidiaries (and, if the Target becomes a subsidiary of a
Domestic Subsidiary (as defined in the Existing Credit Agreement) of the
Company, the Target), (ii) assets with respect to which a lien may be perfected
by the filing of a financing statement under the Uniform Commercial Code and
(iii) the delivery of customary “short form” intellectual property security
agreements in form to be filed with the United States Patent and Trademark
Office and/or the United States Copyright Office, if applicable (in each case of
clauses (i), (ii) and (iii), to the extent required in Exhibit B); provided that
(i) stock certificates evidencing equity interests of the subsidiaries of the
Target will not be required to be delivered prior to, or constitute a condition
to, funding and (ii) stock certificates evidencing equity interests of the
Target will be required to be delivered solely to the extent received from the
Target) after your use of commercially reasonable efforts to do so without undue
burden or expense, then the provision and/or perfection of a security interest
in such Collateral shall not constitute a condition precedent to the
availability of the Facilities on the Closing Date, but instead shall be
required to be delivered after the Closing Date pursuant to arrangements and
timing to be mutually agreed by the Term Administrative Agent and the Borrower,
in each case acting reasonably but in any event not more than 120 days after the
Closing Date, as such period may be extended by the Term Administrative Agent in
its sole discretion). For the avoidance of doubt, none of the Target or its
subsidiaries will be a Guarantor, and no

 

9



--------------------------------------------------------------------------------

security interest in the capital stock of the Target’s subsidiaries or any
assets of the Target or its subsidiaries shall be required to be granted or
perfected on the Closing Date. For purposes hereof: “Major Representations”
means the representations and warranties of the Borrower and the Guarantors set
forth in the Facilities Documentation relating to corporate existence, power and
authority, due authorization, execution and delivery, validity and
enforceability and no violations of, or conflict with, organizational documents
of the Borrower and the Guarantors, in each case, related to the entering into
and performance of the Facilities Documentation; solvency as of the Closing Date
(after giving effect to the Transactions) of the Borrower and its subsidiaries
on a consolidated basis (solvency to be defined in a manner consistent with the
solvency definitions set forth in Annex I to Exhibit D hereto), Federal Reserve
margin regulations, the Investment Company Act, OFAC1 and the PATRIOT Act and,
subject to the provisions of this paragraph, creation, validity, and perfection
of security interests in the Collateral; and “Major Defaults” means the events
of default in the Facilities Documentation relating to nonpayment of principal,
fees and interest, bankruptcy or other insolvency events of the Borrower or any
Guarantor that is a “significant” subsidiary, a change of control of the
Borrower, violation of the dispositions covenant in respect of all or
substantially all of the assets of the Borrower and its subsidiaries, actual or
asserted (by the Borrower or the applicable Guarantor) invalidity of guarantees
or material security documents by the Borrower or any Guarantor that is a
“significant” subsidiary, and the inaccuracy of any Major Representation in any
material respect (or, in all respects if qualified by materiality). This
paragraph, and the provisions herein, shall be referred to as the “Certain Funds
Provision.”

7. Indemnity. To induce the Commitment Parties to enter into this Commitment
Letter and the Fee Letter and to proceed with the documentation of the
Facilities, you agree (a) to indemnify and hold harmless each Commitment Party,
its affiliates and the respective officers, directors, employees, agents,
advisors, and other representatives of each of the foregoing (each an
“Indemnified Person”; provided that any of the foregoing solely in its capacity
as financial advisor to the Seller or the Target in connection with the
Acquisition (each a “Sell-Side Advisor”) shall not be an Indemnified Person)
from and against any and all losses, claims, damages and liabilities of any kind
or nature and reasonable and documented out-of-pocket fees and expenses, joint
or several,

 

 

1 

For purposes of the “Major Representations”, the OFAC representation shall
consist of the following: (1) The proceeds of the Term Loans and Initial
Backstop Loans, as applicable, will not be used to facilitate (as such term is
used in rules and regulations promulgated by OFAC) any business with any person,
entity, organization, country or government that is the target of OFAC sanctions
where such business would be prohibited as to U.S. persons, giving effect to any
and all general or specific licenses that have been granted by OFAC. (2) As of
the Closing Date, after giving effect to the Transactions, neither the Target
nor any of its Subsidiaries nor any Loan Party is a person that is named as, or
owned or controlled by, a specially designated national or blocked person on the
current list published by the U.S. Treasury Department's Office of Foreign
Assets Control (OFAC).

 

10



--------------------------------------------------------------------------------

to which any such Indemnified Person may become subject to the extent arising
out of, resulting from or in connection with this Commitment Letter, the Fee
Letter, the Purchase Agreement, the Transactions, the Facilities or any use of
proceeds thereof (including, without limitation, to the extent arising out of,
resulting from or in connection with any claim, litigation, investigation or
proceeding resulting from this Commitment Letter, the Fee Letter, the Purchase
Agreement, the Transactions, the Facilities or any use of the proceeds thereof
(any of the foregoing, a “Proceeding”), regardless of whether any such
Indemnified Person is a party thereto, whether or not such Proceedings are
brought by you, your equity holders, affiliates, creditors, the Sponsor, the
Target or any other third person), and to reimburse each such Indemnified Person
upon demand for any reasonable and documented out-of-pocket legal expenses of
one firm of counsel for all such Indemnified Persons, taken as a whole and, if
reasonably necessary, of a single local counsel in each appropriate jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
for all such Indemnified Persons, taken as a whole (and, in the case of an
actual or perceived conflict of interest where the Indemnified Person affected
by such conflict informs you of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected Indemnified Person)
and other reasonable and documented or invoiced out-of-pocket fees and expenses
incurred in connection with investigating or defending any of the foregoing;
provided that the foregoing indemnity will not, as to any Indemnified Person,
apply to losses, claims, damages, liabilities or related expenses to the extent
that they have resulted from (i) the willful misconduct, bad faith or gross
negligence of such Indemnified Person or any of such Indemnified Person’s
affiliates or any of its or their respective officers, directors, employees,
agents, advisors or other representatives (other than, in each case, any
Sell-Side Advisor) (as determined by a court of competent jurisdiction in a
final and non-appealable decision), (ii) a material breach of the obligations of
such Indemnified Person or any of such Indemnified Person’s affiliates (other
than any Sell-Side Advisor) under this Commitment Letter or the Fee Letter (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) or (iii) any Proceeding that does not involve an act or omission by
you or any of your affiliates and that is brought by an Indemnified Person
against any other Indemnified Person (other than any claims against any
Commitment Party in its capacity or in fulfilling its role as an Administrative
Agent, bookrunner or arranger or any similar role under the Term Facility or
Backstop Facility) and (b) to the extent that the Closing Date occurs, to
reimburse each Commitment Party from time to time, upon presentation of a
reasonably detailed summary statement, for all reasonable and documented or
invoiced out-of-pocket expenses, syndication expenses, travel expenses and
reasonable fees, disbursements and other charges of counsel to the Commitment
Parties identified in the Term Sheets and of a single local counsel to the
Commitment Parties in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) and of such other counsel
retained with your prior written consent (such consent not to be unreasonably
withheld or delayed) or retained in connection with enforcement of this
Commitment Letter or the Fee Letter), in each case incurred in connection with
the Facilities and the preparation, negotiation and

 

11



--------------------------------------------------------------------------------

enforcement of this Commitment Letter, the Fee Letter, the Facilities
Documentation and any security arrangements in connection therewith
(collectively, the “Expenses”). The foregoing provisions in this paragraph shall
be superseded in each case, to the extent covered thereby, by the applicable
provisions contained in the Facilities Documentation upon execution thereof and
thereafter shall have no further force and effect.

You shall not, without the prior written consent of the applicable Indemnified
Person (which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened proceedings in respect of which
indemnity could have been sought hereunder by such Indemnified Person unless
such settlement (i) includes an unconditional release of such Indemnified Person
in form and substance reasonably satisfactory to such Indemnified Person from
all liability or claims that are the subject matter of such proceedings and
(ii) does not include any statement as to or any admission of fault,
culpability, wrongdoing or a failure to act by or on behalf of any Indemnified
Person.

Notwithstanding any other provision of this Commitment Letter or the Fee Letter,
(i) no Indemnified Person shall be liable for any damages arising from the use
by others of information or other materials obtained through internet,
electronic, telecommunications or other information transmission systems, except
to the extent that such damages have resulted from the willful misconduct, bad
faith or gross negligence of such Indemnified Person or any of such Indemnified
Person’s affiliates or any of its or their respective officers, directors,
employees, agents, controlling persons, advisors or other representatives (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) and (ii) none of we, you, the Sponsor, the Target or any Indemnified
Person shall be liable for any indirect, special, punitive or consequential
damages in connection with this Commitment Letter, the Fee Letter, the
Transactions (including the Facilities and the use of proceeds thereunder), or
with respect to any activities related to the Facilities, including the
preparation of this Commitment Letter, the Fee Letter and the Facilities
Documentation; provided that nothing contained in this clause (ii) shall limit
your indemnity and reimbursement obligations to the extent such indirect,
special, punitive or consequential damages are included in any third party claim
with respect to which the applicable Indemnified Party is entitled to
indemnification under the first paragraph of this Section 7.

You shall not be liable for any settlement of any Proceeding effected without
your consent (which consent shall not be unreasonably withheld or delayed), but
if settled with your written consent or if there is a final and non-appealable
judgment by a court of competent jurisdiction for the plaintiff in any such
Proceeding, you agree to indemnify and hold harmless each Indemnified Person
from and against any and all losses, claims, damages, liabilities and expenses
by reason of such settlement or judgment in accordance with and to the extent
provided in the other provisions of this Section 7.

 

12



--------------------------------------------------------------------------------

It is further agreed that the Initial Lenders shall be severally liable in
respect of their respective commitments to the Facilities, on a several, and not
joint, basis with any other Initial Lender, and no Initial Lender shall be
responsible for the commitment of any other Initial Lender.

8. Sharing of Information, Absence of Fiduciary Relationships, Affiliate
Activities. You acknowledge that the Commitment Parties and their affiliates may
be providing debt financing, equity capital or other services (including,
without limitation, financial advisory services) to other persons in respect of
which you, the Target, the Sponsor and your and their respective affiliates may
have conflicting interests regarding the transactions described herein and
otherwise. None of the Commitment Parties or their affiliates will use
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or their other relationships with you in
connection with the performance by them or their affiliates of services for
other persons, and none of the Commitment Parties or their affiliates will
furnish any such information to other persons, except to the extent permitted
below. You also acknowledge that none of the Commitment Parties or their
affiliates has any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained by them from other persons.

As you know, certain of the Commitment Parties may be full service securities
firms engaged, either directly or through their affiliates, in various
activities, including securities trading, commodities trading, investment
management, financing and brokerage activities and financial planning and
benefits counseling for both companies and individuals. In the ordinary course
of these activities, certain of the Commitment Parties and their respective
affiliates may actively engage in commodities trading or trade the debt and
equity securities (or related derivative securities) and financial instruments
(including bank loans and other obligations) of you, the Target and other
companies which may be the subject of the arrangements contemplated by this
Commitment Letter for their own account and for the accounts of their customers
and may at any time hold long and short positions in such securities. Certain of
the Commitment Parties or their affiliates may also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles managed by other parties, and such funds or other investment
vehicles may trade or make investments in securities of you, the Target or other
companies which may be the subject of the arrangements contemplated by this
Commitment Letter or engage in commodities trading with any thereof.

 

13



--------------------------------------------------------------------------------

The Commitment Parties and their respective affiliates may have economic
interests that conflict with those of the Target and you. You agree that the
Commitment Parties will act under this letter as independent contractors and
that nothing in this Commitment Letter or the Fee Letter will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Commitment Parties and you and the Target, your and
their respective equity holders or your and their respective affiliates. You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between the
Commitment Parties and their affiliates, on the one hand, and you, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Commitment Party and its applicable affiliates (as the case may be) is
acting solely as a principal and not as agents or fiduciaries of you, the
Target, your and their management, stockholders, creditors, affiliates or any
other person, (iii) the Commitment Parties and their applicable affiliates (as
the case may be) have not assumed an advisory or fiduciary responsibility or any
other obligation in favor of you or your affiliates with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether the Commitment Parties or any of their respective affiliates have
advised or are currently advising you or the Target on other matters) except the
obligations expressly set forth in this Commitment Letter and the Fee Letter and
(iv) you have consulted your own legal and financial advisors to the extent you
deemed appropriate. You further acknowledge and agree that neither we nor any of
our affiliates are advising you as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction and you are responsible for making your
own independent judgment with respect to the transactions contemplated hereby
and the process leading thereto.

You agree that you will not claim that the Commitment Parties or their
applicable affiliates, as the case may be, have rendered advisory services of
any nature or respect, or owe a fiduciary or similar duty to you or your
affiliates, in connection with the Transactions or the process leading thereto.
You waive, to the fullest extent permitted by law, any claims you may have
against us or our affiliates for breach of fiduciary duty or alleged breach of
fiduciary duty and agree that we and our affiliates shall have no liability
(whether direct or indirect) to you in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of you,
including your equity holders, employees or creditors. In addition, please note
that Barclays Capital Inc. has been retained by the Target as financial advisor
(in such capacity, the “Financial Advisor”) to the Target in connection with the
Acquisition. You agree to such retention, and further agree not to assert any
claim you might allege based on any actual or potential conflicts of interest
that might be asserted to arise or result from, on the one hand, the engagement
of the Financial Advisor and/or its affiliates’ arranging or providing or
contemplating arranging or providing financing for a competing bidder and, on
the other hand, our and our affiliates’ relationships with you as described and
referred to herein. You acknowledge that, in such capacity, the Financial
Advisor may recommend that the Target not pursue or accept your offer or
proposal for the Acquisition or advise the

 

14



--------------------------------------------------------------------------------

Target in other manners adverse to your interests. You further acknowledge that
we shall not be imputed to have knowledge of confidential information provided
to or obtained by Barclays Capital Inc. in its capacity as financial advisor to
the Target.

9. Confidentiality. You agree that you will not disclose the Fee Letter and the
contents thereof or this Commitment Letter and the contents hereof to any person
or entity without prior written approval of the Joint Bookrunners (such approval
not to be unreasonably withheld or delayed), except (a) to the Sponsor, and to
your and any of the Sponsor’s affiliates and your and their respective officers,
directors, agents, employees, attorneys, accountants, advisors, controlling
persons or equity holders and to actual and potential co-investors who are
informed of the confidential nature hereof (and, in each case, each of their
attorneys) on a confidential basis, (b) if the Commitment Parties consent in
writing to such proposed disclosure or (c) pursuant to the order of any court or
administrative agency in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or legal process or to
the extent requested or required by governmental and/or regulatory authorities,
in each case based on the advice of your legal counsel (in which case you agree,
to the extent practicable and not prohibited by applicable law, to inform us
promptly thereof prior to disclosure); provided that (i) you may disclose this
Commitment Letter (but not the Fee Letter and the contents thereof) and the
contents hereof to the Target, its subsidiaries and their respective officers,
directors, agents, employees, attorneys, accountants, advisors, controlling
persons or equity holders (and each of their attorneys), on a confidential and
need to know basis, (ii) you may disclose this Commitment Letter and the
contents hereof (but not the Fee Letter and the contents thereof) in any
syndication or other marketing materials in connection with the Facilities, in
any offering memoranda relating to the Notes or in connection with any public
release or filing relating to the Transactions, (iii) you may disclose this
Commitment Letter and the Fee Letter and the contents hereof and thereof to
potential Lead Arrangers under the first proviso to Section 2 on a confidential
and need to know basis, and you may disclose this Commitment Letter and the
contents hereof (but not the Fee Letter) to rating agencies in connection with
obtaining ratings for the Borrower, the Facilities and the Notes, (iv) you may
disclose the aggregate fee amounts contained in the Fee Letter as part of the
Projections, pro forma information or a generic disclosure of aggregate sources
and uses related to fee amounts related to the Transactions to the extent
customary or required in offering and marketing materials for the Facilities
and/or the Notes or in any public release or filing relating to the Transactions
and (v) to the extent portions thereof have been redacted in a customary manner
(including the portions thereof addressing fees and other economic terms), you
may disclose the Fee Letter and the contents thereof to the Target, its
subsidiaries and their respective officers, directors, agents, employees,
attorneys, accountants, advisors, controlling persons or equity holders (and
each of their attorneys), in each case on a confidential and need to know basis.
The obligations under this paragraph with respect to the Commitment Letter (but
not the Fee Letter) shall terminate automatically after the Term Facility
Documentation shall have been executed and delivered by the parties

 

15



--------------------------------------------------------------------------------

thereto. To the extent not earlier terminated, the provisions of this paragraph
with respect to the Commitment Letter (but not the Fee Letter) shall
automatically terminate on the second anniversary hereof.

The Commitment Parties and their affiliates will use all confidential
information provided to them or such affiliates by or on behalf of you hereunder
or in connection with the Acquisition and the related Transactions solely for
the purpose of providing the services which are the subject of this Commitment
Letter and shall treat confidentially all such confidential information and
shall not publish, disclose or otherwise divulge, such information; provided
that nothing herein shall prevent the Commitment Parties and their affiliates
from disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process or to the extent requested or required by governmental and/or regulatory
authorities, in each case, based on the advice of counsel (in which case the
Commitment Parties agree (except with respect to any routine audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable law, to inform you promptly thereof
prior to disclosure), (b) upon the request or demand of any regulatory authority
having jurisdiction over the Commitment Parties or any of their respective
affiliates (in which case the Commitment Parties agree, to the extent
practicable and not prohibited by applicable law, to inform you promptly thereof
prior to disclosure (except with respect to any routine audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority)), (c) to the extent that such
information becomes publicly available other than by reason of improper
disclosure by the Commitment Parties or any of their affiliates or any related
parties thereto in violation of any confidentiality obligations owing to you,
the Sponsor, the Target or any of your or their respective affiliates or related
parties (including those set forth in this paragraph), (d) to the extent that
such information is received by the Commitment Parties from a third party that
is not, to the Commitment Parties’ knowledge, subject to contractual or
fiduciary confidentiality obligations owing to you, the Sponsor, the Target or
any of your or their respective affiliates, (e) to the extent that such
information is independently developed by the Commitment Parties, (f) to the
Commitment Parties’ affiliates and to its and their respective employees, legal
counsel, independent auditors, professionals and other experts or agents who
need to know such information in connection with the Transactions and who are
informed of the confidential nature of such information and are or have been
advised of their obligation to keep information of this type confidential,
(g) to potential or prospective Lenders, participants or assignees and to any
direct or indirect contractual counterparty to any swap or derivative
transaction relating to the Borrower or any of its subsidiaries, in each case
who agree to be bound by the terms of this paragraph (or language substantially
similar to this paragraph), (h) for purposes of establishing a “due diligence”
defense, (i) to ratings

 

16



--------------------------------------------------------------------------------

agencies, in connection with obtaining the ratings described above, in
consultation and coordination with you or (j) to the extent you shall have
consented to such disclosure in writing; provided that (i) the disclosure of any
such information to any Lenders or prospective Lenders or participants or
prospective participants referred to above shall be made subject to the
acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to you and each
Commitment Party, including, without limitation, as agreed in any Information
Materials or other marketing materials) in accordance with the standard
syndication processes of such Commitment Party or customary market standards for
dissemination of such type of information and (ii) no such disclosure shall be
made by such Commitment Party to any Disqualified Lender. The Commitment
Parties’ obligations under this paragraph shall automatically terminate and be
superseded by the confidentiality provisions in the definitive documentation
relating to the Facilities upon the initial funding thereunder, if and to the
extent the Commitment Parties are party thereto, and shall in any event
terminate upon the second anniversary of the date hereof.

10. Miscellaneous. This Commitment Letter and the commitments hereunder shall
not be assignable by any party hereto (other than in connection with an
assignment to an additional agent as contemplated by the first proviso in
Section 2 hereof), without the prior written consent of each other party hereto
(such consent not to be unreasonably withheld or delayed) and any attempted
assignment without such consent shall be null and void. This Commitment Letter
and the commitments hereunder are, and are intended to be, solely for the
benefit of the parties hereto (and the Indemnified Persons) and do not, and are
not intended to, confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and Indemnified Persons to the extent
expressly set forth herein). Subject to the limitations set forth in Section 3
above, the Commitment Parties reserve the right to employ the services of their
affiliates or branches in providing services contemplated hereby and to
allocate, in whole or in part, to their affiliates or branches certain fees
payable to the Commitment Parties in such manner as the Commitment Parties and
their affiliates or branches may agree in their sole discretion and, to the
extent so employed, such affiliates and branches shall be entitled to the
benefits and protections afforded to, and subject to the provisions governing
the conduct of the Commitment Parties hereunder. Except as contemplated by the
first proviso in Section 2 hereof, this Commitment Letter may not be amended or
any provision hereof waived or modified except by an instrument in writing
signed by each of the Commitment Parties and you. This Commitment Letter may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one agreement.
Delivery of an executed counterpart of a signature page of this Commitment
Letter by facsimile transmission or other electronic transmission (i.e., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed

 

17



--------------------------------------------------------------------------------

counterpart hereof. This Commitment Letter, together with the Fee Letter dated
the date hereof, (i) are the only agreements that have been entered into among
the parties hereto with respect to the Facilities and (ii) supersede all prior
understandings, whether written or oral, among us with respect to the Facilities
and set forth the entire understanding of the parties hereto with respect
thereto. THIS COMMITMENT LETTER AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK REGARDLESS OF THE LAWS
THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the
Facilities Documentation by the parties hereto in a manner consistent with this
Commitment Letter, it being acknowledged and agreed that the commitment provided
hereunder is subject to conditions precedent as provided herein and (ii) the Fee
Letter is a binding and enforceable agreement (subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law)) of the parties
thereto with respect to the subject matter set forth therein.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Commitment Letter, the Fee Letter or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court, (b) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or

 

18



--------------------------------------------------------------------------------

relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby in any such New York State court or in any such Federal
court, (c) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court and (d) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other matter provided by law. Each of the parties
hereto agrees that service of process, summons, notice or document by registered
mail addressed to such party at its address set forth above shall be effective
service of process for any suit, action or proceeding brought in any such court.

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT
Act”), each of us and each of the Lenders may be required to obtain, verify and
record information that identifies the Borrower and the Guarantors, which
information may include their names, addresses, tax identification numbers and
other information that will allow each of us and the Lenders to identify the
Borrower and the Guarantors in accordance with the PATRIOT Act. This notice is
given in accordance with the requirements of the PATRIOT Act and is effective
for each of us and the Lenders.

The indemnification, compensation (if applicable), reimbursement (if
applicable), jurisdiction, governing law, venue, waiver of jury trial,
syndication (if applicable), absence of fiduciary relationships, affiliate
activities and confidentiality provisions contained herein and in the Fee Letter
shall remain in full force and effect regardless of whether Facilities
Documentation shall be executed and delivered and notwithstanding the
termination or expiration of this Commitment Letter or the Initial Lenders’
commitments hereunder; provided that your obligations under this Commitment
Letter (other than your obligations with respect to (a) assistance to be
provided in connection with the syndication thereof (including supplementing
and/or correcting Information and Projections) prior to the Syndication Date and
(b) confidentiality of the Fee Letter and the contents thereof) shall
automatically terminate and be superseded by the corresponding provisions of the
Facilities Documentation upon the initial funding thereunder, and you shall
automatically be released from all liability in connection therewith at such
time. You may terminate this Commitment Letter and/or, on a pro rata basis, the
Initial Lenders’ commitments with respect to the Facilities hereunder at any
time subject to the provisions of the preceding sentence.

Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.

 

19



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to Barclays on behalf of the Commitment Parties, executed counterparts
hereof and of the Fee Letter not later than 5:00 P.M., New York City time, on
July 1, 2012. The Initial Lenders’ commitments and the obligations of the Joint
Bookrunners hereunder will expire at such time in the event that Barclays has
not received such executed counterparts in accordance with the immediately
preceding sentence. If you do so execute and deliver to us this Commitment
Letter and the Fee Letter, we agree to hold our commitment available for you
until the earliest of (i) the consummation of the Acquisition with or without
the funding of the Facilities, (ii) July 1, 2013 and (iii) any termination of
the Purchase Agreement (such earliest time, the “Expiration Date”), it being
understood and agreed, however, that if the Company makes and does not rescind
an Escrow Election, (x) the commitments of the Initial Term Lenders hereunder in
respect of the Term Facility shall automatically terminate upon the funding of
the Term Loans on the Funding Date and (y) the occurrence of the Funding Date
shall have no effect on the commitments of the Initial Backstop Lenders in
respect of the Backstop Facility, which commitments shall remain available until
the Expiration Date. Upon the occurrence of any of the events referred to in the
preceding sentence, this Commitment Letter and the commitments of each of the
Commitment Parties hereunder and the agreement of the Joint Bookrunners to
provide the services described herein shall automatically terminate unless the
Commitment Parties shall, in their discretion, agree to an extension in writing,
subject to your surviving obligations as set forth in the third to last
paragraph of this Commitment Letter and the Fee Letter.

[Remainder of this page intentionally left blank]

 

20



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.

 

Very truly yours,

 

BARCLAYS BANK PLC

 

By:  

/s/ Timothy Broadbent

Name:   Timothy Broadbent Title:   Authorized Signatory

[Commitment Letter Signature Page]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

By:  

/s/ Catherine Madigan

Name:   Catherine Madigan Title:   Managing Director By:  

/s/ Seamus Toal

Name:   Seamus Toal Title:   Managing Director

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

 

By:  

/s/ Catherine Madigan

Name:   Catherine Madigan Title:   Managing Director By:  

/s/ Seamus Toal

Name:   Seamus Toal Title:   Managing Director

[Commitment Letter Signature Page]



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC.

 

By:  

/s/ Scott Sartorius

Name:   Scott Sartorius Title:   Managing Director By:  

/s/ Christopher Blum

Name:   Christopher Blum Title:   Managing Director

[Commitment Letter Signature Page]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH

 

By:  

/s/ Doreen Barr

Name:   Doreen Barr Title:   Director By:  

/s/ Vipul Dhadda

Name:   Vipul Dhadda Title:   Associate CREDIT SUISSE SECURITIES

(USA) LLC

 

By:  

/s/ Sarah Marie Martin

Name:   Sarah Marie Martin Title:   Managing Director

[Commitment Letter Signature Page]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

 

By:  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory

[Commitment Letter Signature Page]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

 

SYNIVERSE HOLDINGS, INC.

 

By:  

/s/ David W. Hitchcock

Name:   David W. Hitchcock Title:  

Chief Financial Officer and

Chief Administrative Officer

[Commitment Letter Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A

Project Magellan

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter. In the case of any such capitalized term
that is subject to multiple and differing definitions, the appropriate meaning
thereof in this Exhibit A shall be determined by reference to the context in
which it is used.

The Company intends to consummate the Acquisition pursuant to the Purchase
Agreement (as defined below).

In connection with the foregoing, it is intended that:

(a) Pursuant to the agreement for the purchase and sale of WP Roaming III S.à
r.l. (together with all exhibits and schedules thereto, collectively, the
“Purchase Agreement”) to be entered into on or about the date hereof with WP
Roaming S.à r.l. (the “Seller”), the Company will, directly or indirectly,
consummate the Acquisition and, if applicable, the other transactions described
therein or related thereto.

(b) The Company will (or, if the Company has made and not rescinded an Escrow
Election, the Escrow Borrower will) obtain up to $700 million under a senior
secured term loan facility described in Exhibit B to the Commitment Letter (the
“Term Facility”), provided that if the Company makes a Backstop Election (as
defined below), the amount of the Term Facility shall be decreased by the Term
Loan Decrease Amount (as defined below).

(c) If the Company makes a Backstop Election, the Company will (or, if the
Company has made and not rescinded an Escrow Election, the Escrow Borrower
will), at the Company’s option, (i) issue and sell (solely in the case of the
Company) additional notes under the Existing Indenture or other senior unsecured
notes (the “Notes”) in a Rule 144A or other private placement on or prior to the
Closing Date yielding gross cash proceeds equal to the Term Loan Decrease Amount
and/or (ii) if and to the extent that less than the Term Loan Decrease Amount in
Notes are issued on or prior to the Closing Date, borrow senior unsecured bridge
loans in an amount equal to the Term Loan Decrease Amount (less the amount of
Notes issued on or prior to the Closing Date) (the “Backstop Loans”) under a
senior unsecured credit facility described in Exhibit C to the Commitment Letter
(the “Backstop Facility” and, together with the Term Facility, the
“Facilities”).

 

A-1



--------------------------------------------------------------------------------

(d) As of the Closing Date, other than the principal amount permitted to remain
outstanding pursuant to Section 8.8 of the Purchase Agreement as in effect on or
about the date hereof, all existing third party indebtedness for borrowed money
of the Target and its subsidiaries (which may exclude certain limited
indebtedness that the Joint Bookrunners and the Company reasonably agree may
remain outstanding after the Closing Date) will be refinanced, repaid, redeemed,
defeased or otherwise discharged and, if the Company made a Backstop Election
and made and did not rescind an Escrow Election, a principal amount of Term
Loans equal to the Term Loan Decrease Amount, if any, will be repaid in
accordance with clause (e) below with the proceeds of the Backstop Facility
and/or the Notes (collectively, the “Refinancing”), except for any capital
leases existing on the date hereof or permitted to be incurred under the
Purchase Agreement, which may remain outstanding after the Closing Date.

(e) The proceeds of the Facilities borrowed (or Released, if applicable) on the
Closing Date, together with cash on hand and the proceeds of the issuance of the
Notes, if any, will be applied (i) to pay the purchase price in connection with
the Acquisition, (ii) to pay the fees, costs and expenses incurred in connection
with the Transactions (such fees and expenses, the “Transaction Costs”) and
(iii) to pay for the Refinancing (the amounts set forth in clauses (i) through
(iii) above, collectively, the “Acquisition Costs”).

To the extent that the Company determines, in its sole discretion, that it is in
the best interest of the Company to effectuate the initial funding of the Term
Facility prior to the Acquisition Date, you may at any time elect in writing by
notice to the Initial Term Lenders (the “Escrow Election”) for the borrowing of
the Term Loans to take place prior to the Acquisition Date. An Escrow Election
may be rescinded prior to the Funding Date at the option of the Company. In
connection with the Escrow Election, the Company will form a new shell company
and wholly owned subsidiary, organized under Delaware law (the “Escrow
Borrower”) which it will designate as an Unrestricted Subsidiary under, and as
defined in, each of the Existing Credit Agreement and the Existing Indenture
(each as defined below). In the event of an Escrow Election, the Escrow Borrower
will be the borrower under the Term Facility and shall borrow the Term Loans on
the Funding Date and shall deposit the Term Loan proceeds into escrow, and prior
to the Acquisition Date (the period from the Funding Date through the
Acquisition Date, the “Escrow Period”) there shall be no other obligors in
respect of the Term Loans other than the Escrow Borrower. During the Escrow
Period, the obligations of the Escrow Borrower in respect of the Term Facility
shall be secured on a first lien basis solely by the assets of the Escrow
Borrower, including the proceeds of the Term Loans and any cash contributed, or

 

A-2



--------------------------------------------------------------------------------

invested, in the Escrow Borrower by the Company to cover interest accruing on
the Term Loans through the Expiration Date. In connection with an Escrow
Election, the only conditions to the availability of Term Facility on the
Funding Date shall be (w) the deposit into the escrow by the Escrow Borrower of
an amount of cash sufficient to pay accrued and unpaid interest on the Term
Loans, to but excluding the three month anniversary of the Funding Date (such
three month period, and each succeeding three month period prior to the Release,
an “Escrow Interest Period”), (x) the execution and delivery of an escrow
agreement substantially consistent with the escrow agreement, dated as of
December 21, 2010 among Buccaneer Merger Sub, Inc., Barclays and Barclays
Capital, Inc., by the Escrow Borrower, (y) the conditions set forth in the
section entitled “Conditions to Initial Borrowing” in Exhibit B hereto and
(z) the conditions numbered 3, (solely with respect to the Escrow Borrower) 4,
(solely with respect to the Escrow Borrower) 5, (solely with respect to the
Ticking Fee, the Term Upfront Fees and the Term Agent Fee) (each as defined in
the Fee Letter)) 7, 9 and (solely with respect to the Escrow Borrower) 10 in
Exhibit D hereto, in each case as if the term “Closing Date” were replaced with
the term “Funding Date”, including in the Certain Funds Provisions. The only
conditions to the release of the Term Loan proceeds from escrow (the “Release”)
following the Funding Date shall be (x) the designation by the Company of the
Escrow Borrower as a Restricted Subsidiary under, and as defined in, each of the
Existing Credit Agreement and the Existing Indenture, (y) the conditions set
forth in the section entitled “Conditions to Initial Borrowing” in Exhibit B
hereto and (z) conditions numbered 1, 2, (with respect to the Company and the
Guarantors) 4, (with respect to the Company and the Guarantors) 5, 6, 7 and
(with respect to the Company and the Guarantors) 10 in Exhibit D hereto, in each
case as if the term “availability of the Facilities on the Closing Date” (or,
words or phrases of a similar import) in the Certain Funds Provisions were
replaced with the term “Release on the Closing Date”. On the date that is at
least 15 days prior to the end of any Escrow Interest Period, the Escrow
Borrower shall deposit an amount of cash, when taken together with the amount
then on deposit in the escrow, sufficient to pay accrued and unpaid interest on
the Term Loans, to the last date of the next succeeding Escrow Interest Period;
provided that the failure to deposit any such amount within five business days
after the same becomes due shall constitute an event of default under the Term
Facility Documentation. If the Release has not occurred on or prior to the
Expiration Date, on the first business day following the Expiration Date, the
Escrow Borrower shall prepay in full, at par, the Term Loans together with all
accrued interest thereon (the “Special Mandatory Prepayment”). Promptly
following the Release (and in any event within one business day), the Escrow
Borrower shall assign, and the Company shall assume, the obligations of the
Escrow Borrower under the Term Facility (the “Term Assignment”). This paragraph,
and the provisions herein, shall be referred to as the “Escrow Provisions.”

 

A-3



--------------------------------------------------------------------------------

To the extent the Company determines, in its sole discretion, that the amount of
Term Loans permitted to be incurred (including in the case of an Escrow
Election, as a result of the Company designating the Escrow Borrower as a
Restricted Subsidiary under the Existing Credit Agreement and the Existing
Indenture) on the Closing Date (the lesser of the amounts permitted by the
following clauses (x) and (y), which shall be determined by the Company in its
sole discretion, the “Permitted Amount”) pursuant to either
(x) Section 7.03(b)(xxxi)(i) of the Credit Agreement as in effect on the date
hereof (the “Existing Credit Agreement”), dated as of April 23, 2012, among the
Company, Buccaneer Holdings, Inc., Barclays, as administrative agent, swing line
lender and l/c issuer, and the lenders and financial institutions party thereto,
in reliance on clause (ii) of the definition of “Maximum Incremental Facilities
Amount” in the Existing Credit Agreement or (y) clause 24 of the definition of
“Permitted Liens” in the Indenture as in effect on the date hereof (the
“Existing Indenture”), dated as of December 22, 2010, between the Company (as
successor to Buccaneer Merger Sub, Inc.) and Wilmington Trust, National
Association (as successor to Wilmington Trust, FSB) (the foregoing clauses
(x) and (y), the “Existing Leverage Conditions”) is less than $700 million (the
greater of (a) the difference between $700 million and the Permitted Amount (the
“Deficit Amount”) and (b) $200 million (or, if the Notes are fungible with the
notes issued under the Existing Indenture, $25 million) (the “Backstop Minimum
Amount”), the “Term Loan Decrease Amount”), the Company may elect in writing by
notice to the Initial Backstop Lenders (the “Backstop Election”), on or prior to
the date that is 20 calendar days prior to the Closing Date (provided that such
20 calendar day period shall be subject to the Blackout Periods), to decrease
the Term Facility by the Term Loan Decrease Amount.

If a Backstop Election is made, (i) the Initial Backstop Lenders’ collective
commitments in respect of the Backstop Facility shall equal the Term Loan
Decrease Amount and (ii) the Initial Term Lenders’ collective commitments in
respect of the Term Facility shall terminate, on a pro rata basis, with respect
to commitments equal to the Term Loan Decrease Amount on the date thereof.

The transactions described above (including the payment of Acquisition Costs
and, if applicable, the Term Assignment and the Backstop Assignment) are
collectively referred to herein as the “Transactions”.

 

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

Project Magellan

Term Facility

Summary of Principal Terms and Conditions2

 

Borrower:    The Company (or, if the Company has made and not rescinded an
Escrow Election, (a) initially the Escrow Borrower and (b) after giving effect
to the Term Assignment, the Company) (such relevant entity, the “Borrower”).
Transaction:    As set forth in Exhibit A to the Commitment Letter.
Administrative Agent and Collateral Agent:    Barclays will act as sole
administrative agent (the “Administrative Agent”) and sole collateral agent (the
“Collateral Agent,” and together with its capacity as the Administrative Agent,
the “Term Administrative Agent”) for a syndicate of banks, financial
institutions and other entities reasonably acceptable to the Borrower (excluding
any Disqualified Lender) (together with the Initial Term Lenders, the “Term
Lenders”), and will perform the duties customarily associated with such roles.
Lead Arranger and Joint Bookrunners:    Each of Barclays DBSI, CS Securities and
GS Bank, will act as a joint lead arranger and bookrunner for the Term Facility
and will perform the duties customarily associated with such roles. Syndication
Agent:    A financial institution to be designated by the Borrower in accordance
with the Commitment Letter. Documentation Agent:    A financial institution or
institutions to be designated by the Borrower in accordance with the Commitment
Letter. Term Facility:    A senior secured term loan facility (the “Term
Facility”) in an aggregate principal amount of up to $700 million (the loans
thereunder, the “Term Loans”); provided that if the Company makes a Backstop
Election, the amount of the Term Facility shall be decreased by the Term Loan
Decrease Amount.

 

 

2 

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
Exhibit A thereto.

 

B-1



--------------------------------------------------------------------------------

Incremental Facilities:    The Facilities Documentation (as defined below) will
permit the Borrower (after the end of any Escrow Period) to add Incremental Term
Loan Commitments (as defined in the Existing Credit Agreement), in an amount not
exceeding (together with any “Incremental Commitments” under the Existing Credit
Agreement), at the time the respective Incremental Commitments become effective,
the Maximum Incremental Facilities Amount (as defined in the Existing Credit
Agreement); provided that such Incremental Commitments shall be subject solely
to terms and conditions consistent with the Term Documentation Principles
(including a proxy for pro forma compliance with the financial covenant in the
Existing Credit Agreement as if fully set forth in the Term Facility
Documentation).    The Term Facility will permit the Borrower (after the end of
any Escrow Period) to utilize availability under the Maximum Incremental
Facilities Amount to issue or incur Additional Permitted Obligations (as defined
in the Existing Credit Agreement) on terms and conditions consistent with the
Term Documentation Principles. Purpose:    The proceeds of borrowings under the
Term Facility will be used by the Borrower on the Closing Date, together with
proceeds, if any, from borrowings under the Borrower’s existing revolving
facility, cash on hand at the Borrower and, if the Borrower makes a Backstop
Election, the proceeds from the incurrence of the Backstop Facility and/or the
Notes, to pay the Acquisition Costs. Availability:    The Term Facility will be
available in a single drawing on the Closing Date (or, if the Company has made
and not rescinded an Escrow Election, the Funding Date). Amounts borrowed under
the Term Facility that are repaid or prepaid may not be reborrowed.

 

B-2



--------------------------------------------------------------------------------

Interest Rates and Fees:    As set forth on Annex I hereto. Default Rate:   
With respect to overdue principal, the applicable interest rate plus 2.00% per
annum, and with respect to any other overdue amount (including overdue
interest), the interest rate applicable to ABR loans (as defined in Annex I
hereto) plus 2.00% per annum and in each case, shall be payable on demand. Final
Maturity and Amortization:    Subject to the Special Mandatory Prepayment, the
Term Facility will mature on the date that is seven years after the Closing
Date; provided that the Term Facility will be subject to earlier maturity
pursuant to terms consistent with the proviso contained in clause (b) of the
definition of “Maturity Date” in the Existing Credit Agreement. The Term
Facility will amortize in equal quarterly installments, commencing with the last
day of the first full fiscal quarter ending after the Closing Date, in aggregate
annual amounts equal to 1% of the original principal amount of the Term
Facility, with the balance payable on the seventh anniversary of the Closing
Date.    The Term Facility Documentation shall provide the right for individual
Term Lenders to agree to extend the maturity date of the outstanding Term Loans
subject solely to terms and conditions consistent with the Term Documentation
Principles. Guarantees:    All obligations of the Borrower (the “Borrower Term
Obligations”) under the Term Facility and, at the option of the Borrower, under
any interest rate protection or other swap or hedging arrangements or cash
management arrangements entered into with a Term Lender, the Term Administrative
Agent or any affiliate of a Term Lender or the Term Administrative Agent
(“Hedging /Cash Management Arrangements”) will be unconditionally guaranteed
jointly and severally on a senior secured first-lien basis (the “Term
Guarantees”) by each existing or subsequently acquired or organized direct or
indirect

 

B-3



--------------------------------------------------------------------------------

   wholly owned domestic restricted subsidiary of the Borrower which would be
required to guaranty the obligations of the Borrower under the Existing Credit
Agreement (the “Existing Credit Agreement Obligations”) (whether or not the
Existing Credit Agreement is then in effect) and by the direct parent of the
Borrower (the “Guarantors”); provided that if the Company has made and not
rescinded an Escrow Election, during the Escrow Period there shall be no Term
Guarantees. Security:    Subject to the limitations set forth below in this
section and subject to the Certain Funds Provision (and, if the Borrower has
made and not rescinded and Escrow Election, the Escrow Provisions), the Borrower
Term Obligations, the Term Guarantees and, at the option of the Borrower, the
Hedging/Cash Management Arrangements will be secured on a pari passu basis with
the Existing Credit Agreement Obligations solely by those assets of the Borrower
and of each Guarantor required to secure the Existing Credit Agreement
Obligations (whether or not the Existing Credit Agreement is then in effect).   
All pledges, security interests and mortgages shall be created on terms
consistent with the Term Documentation Principles.    For the avoidance of
doubt, no actions in any non-U.S. jurisdiction or required by the laws of any
non-U.S. jurisdiction shall be required in order to create any security
interests in assets located or titled outside of the U.S. or to perfect any
security interests therein (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S
jurisdiction).    As of the Closing Date, the priority of security interests and
relative rights of the Lenders under the Term Facility and the lenders under the
Existing Credit Agreement shall be subject to intercreditor arrangements set
forth in the form of intercreditor agreement attached as Exhibit J to the
Existing Credit Agreement or, at the Borrower’s option, to an Other
Intercreditor Agreement (as defined in the Existing Credit Agreement) reasonably
satisfactory to the Term Administrative Agent (the “Intercreditor Agreement”).

 

B-4



--------------------------------------------------------------------------------

Mandatory Prepayments:    Loans under the Term Facility shall be prepaid with:
  

(A)     commencing with the fiscal year ended December 31, 2013 (or, if the
Closing Date occurs after June 30, 2013, the fiscal year ended December 31,
2014), 50% of Excess Cash Flow (as defined in the Existing Credit Agreement)
(the “ECF Prepayment Amount”), with a step-down to zero upon achievement of a
Consolidated Senior Secured Debt Ratio (as defined in the Existing Credit
Agreement) of 2.75:1.00; provided that, (x) the portion of such ECF Prepayment
Amount required by the terms of any other debt with pari passu lien priority
with the Term Facility (“Pari Passu Debt”) to be applied to prepay such other
debt on a pro rata basis with the Term Facility (and so long as the Term
Facility receives a ratable share of such ECF Prepayment Amount) and (y) in any
fiscal year, at the Borrower’s option, any voluntary prepayments of loans under
the Term Facility or Pari Passu Debt (but, in the case of revolving loans, only
to the extent commitments thereunder are permanently reduced) made during such
year or, without duplication, after year end and prior to the time such Excess
Cash Flow payment is due, shall in case of each of clauses (x) and (y) be
credited against excess cash flow prepayment obligations on a dollar-for-dollar
basis for such fiscal year on terms and conditions consistent with the Term
Documentation Principles;

  

(B)     100% of the Net Cash Proceeds (as defined in the Existing Credit
Agreement) from any Asset Sale (as defined in the Existing Credit Agreement) by
the Borrower or any restricted subsidiaries and Casualty Events (as defined in

 

B-5



--------------------------------------------------------------------------------

  

the Existing Credit Agreement), in each case, in excess of amounts reinvested
(or committed to be reinvested) in the business of the Borrower or its
restricted subsidiaries within 365 days and, if so committed to be reinvested,
so long as such reinvestment is completed within 180 days after such 365 day
period, with such proceeds being applied to the Term Loans and Pari Passu Debt
on a pro rata basis, and on terms and conditions, consistent with the Term
Documentation Principles;

  

(C)     100% of the Net Cash Proceeds of issuances of debt obligations of the
Borrower and its restricted subsidiaries after the Closing Date (other than debt
permitted under the Term Facility Documentation, except Permitted Refinancing
Obligations (as defined in the Existing Credit Agreement) in respect of the Term
Facility) on terms and conditions consistent with the Term Documentation
Principles.

   Such other terms and conditions applicable to mandatory prepayments,
including applications thereof, shall be consistent with the Term Documentation
Principles.

Voluntary Prepayments and

Reductions in Commitments:

   Voluntary prepayments of borrowings under the Term Facility shall be subject
to terms and conditions consistent with the Term Documentation Principles;
provided that, subject to reimbursement of the Term Lenders’ redeployment cost
in the case of a prepayment of Adjusted LIBOR borrowings other than on the last
day of the relevant interest period (on a basis consistent with the Term
Documentation Principles), voluntary prepayments shall not be subject to any
premium or penalty. Documentation:    The definitive documentation for the Term
Facility (the “Term Facility Documentation”) shall be “covenant-lite”, with
incurrence based covenants based on and substantially consistent with the
Existing Credit Agreement (and the related security,

 

B-6



--------------------------------------------------------------------------------

   pledge, collateral and guarantee agreements executed and/or delivered in
connection with the foregoing), as modified by the terms set forth herein and
subject to (i) modifications (other than release of Collateral) not inconsistent
with the express provisions of this Term Sheet necessary to ensure compliance
with the Existing Credit Agreement and the Existing Indenture, subject to the
consent of the Initial Term Lenders (not to be unreasonably withheld), (ii)
modifications to reflect customary provisions included in credit agreements with
respect to which Barclays serves as administrative agent (including with respect
to loan, operational, assignment and other similar agency provisions), (iii)
modifications to address technical matters and (iv) if the Company has made and
not rescinded an Escrow Election, modifications to reflect the Escrow
Provisions. The Term Facility Documentation will contain only those conditions
to borrowing, mandatory prepayments, representations, warranties, covenants and
events of default expressly set forth in this Term Sheet (subject to
modification in accordance with the flex provisions of the Fee Letter, and in no
event modifying the conditions to borrowing on the Closing Date). The foregoing
provisions are referred to collectively as the “Term Documentation Principles”.
Representations and Warranties:   

Same as the Existing Credit Agreement.

 

The representations and warranties will be required to be made in connection
with each extension of credit (including the extensions of credit on the Closing
Date), except that the failure of any representation or warranty (other than the
Major Representations relating to the Borrower and the Guarantors) to be true
and correct on the Closing Date will not in and of itself constitute the failure
of a condition precedent to funding or a default under the Term Facility.

Conditions to Initial Borrowing:    The availability of the initial borrowing
under the Term Facility on the Closing Date will be subject

 

B-7



--------------------------------------------------------------------------------

   solely to (a) the conditions set forth in the Certain Funds Provisions and
Exhibit D to the Commitment Letter, (b) the accuracy of the Major
Representations in all material respects (or, in all respects, if qualified by
materiality) and (c) the absence of Major Defaults after giving effect to the
making of such initial borrowing and other extension of credit on the Closing
Date. Conditions to All Subsequent Borrowings:    After the Closing Date, the
making of each extension of credit under the Term Facility shall be conditioned
upon (a) delivery of a customary borrowing notice, (b) the accuracy of
representations and warranties in all material respects (or, in all respects, if
qualified by materiality) and (c) the absence of defaults or events of default
at the time of, or after giving effect to the making of, such extension of
credit. Affirmative Covenants:    Same as the Existing Credit Agreement;
provided that (a) the Borrower shall not be required to deliver any certificate
of calculations with respect to the financial covenant under the Existing Credit
Agreement and (b) if the Company has made and not rescinded an Escrow Election,
there shall be a covenant to make the Term Assignment promptly (and in any event
within one business day) following the Release. Negative Covenants:    Same as
the Existing Credit Agreement; provided that if the Company has made and not
rescinded an Escrow Election, during the Escrow Period the Escrow Borrower shall
be subject to a customary “special-purpose” conduct of business covenant which
limits the activities of the Escrow Borrower on terms to be agreed, which in any
event shall permit the Transactions. Financial Maintenance Covenant:    None.
Unrestricted Subsidiaries:    Same as the Existing Credit Agreement.

 

B-8



--------------------------------------------------------------------------------

Events of Default:    Same as the Existing Credit Agreement, including cross
acceleration (and not cross default) to a breach of the financial covenant under
the Existing Credit Agreement. Voting:    Same as the Existing Credit Agreement,
subject to appropriate modifications to reflect the absence of a revolving
credit facility in the Term Facility Documentation and to allow the Term
Assignment. Cost and Yield Protection:    Same as the Existing Credit Agreement.
Assignments and Participations:    Same as the Existing Credit Agreement,
subject to appropriate modifications to reflect the absence of a revolving
credit facility in the Term Facility Documentation. Successor Administrative
Agent:    Same as the Existing Credit Agreement. Expenses and Indemnification:
   Same as the Existing Credit Agreement. Governing Law and Forum:    Same as
the Existing Credit Agreement. Counsel to the Term Administrative Agent and Lead
Arrangers:    Latham & Watkins LLP

 

B-9



--------------------------------------------------------------------------------

ANNEX B-I

 

Interest Rates:    The interest rates under the Term Facility will be as
follows:    At the option of the Borrower, initially, Adjusted LIBOR plus 4.25%
or ABR plus 3.25%.    Term Facility    The Borrower may elect interest periods
of 1, 2, 3 or 6 months (or, if agreed to by all relevant Term Lenders, 9 or 12
months) for Adjusted LIBOR borrowings.    Calculation of interest shall be on
the basis of the actual days elapsed in a year of 360 days (or 365 or 366 days,
as the case may be, in the case of ABR loans based on the Prime Rate).   
Interest shall be payable in arrears (a) for loans accruing interest at a rate
based on Adjusted LIBOR, at the end of each interest period and, for interest
periods of greater than 3 months, every three months, and on the applicable
maturity date and (b) for loans accruing interest based on the ABR, quarterly in
arrears and on the applicable maturity date.    ABR is the Alternate Base Rate,
which is the highest of (i) the rate of interest publicly announced by the Term
Administrative Agent as its prime rate in effect at its principal office in New
York City (the “Prime Rate”), (ii) the Federal Funds Effective Rate plus 1/2 of
1.0% and (iii) the one-month Adjusted LIBOR rate plus 1.0% per annum, giving
effect to the Adjusted LIBOR floor described below.    “Adjusted LIBOR” on any
date, means the rate (adjusted for statutory reserve requirements for
eurocurrency liabilities) for eurodollar deposits of the relevant term,
appearing on the LIBOR01 Page published by Reuters two business days prior to
such date, as set at the beginning of each applicable interest period.

 

B-I-1



--------------------------------------------------------------------------------

  There shall be a minimum Adjusted LIBOR (i.e., Adjusted LIBOR prior to adding
any applicable interest rate margins thereto) requirement of 1.25% per annum.

 

 

B-I-2



--------------------------------------------------------------------------------

EXHIBIT C

Project Magellan

Backstop Facility

Summary of Principal Terms and Conditions3

 

Borrower:    The Company (or, if the Company has made and not rescinded an
Escrow Election, (a) initially the Escrow Borrower and (b) after giving effect
to the assignment by the Escrow Borrower of its obligations under the Backstop
Facility to the Company (the “Backstop Assignment”), the Company) (such relevant
entity, the “Borrower”). Transaction:    As set forth in Exhibit A to the
Commitment Letter. Administrative Agent:    DBCI will act as sole administrative
agent (in such capacity, the “Administrative Agent”) for a syndicate of banks,
financial institutions and other entities reasonably acceptable to the Borrower
(excluding Disqualified Lenders) (together with the Initial Lenders, the
“Backstop Lenders”), and will perform the duties customarily associated with
such role. Lead Arranger and Joint Bookrunner:    Each of DBSI, Barclays, CS
Securities and GS Bank will act as joint lead arranger and bookrunner for the
Backstop Facility and will perform the duties customarily associated with such
roles. Syndication Agent:    A financial institution to be designated by the
Borrower in accordance with the Commitment Letter. Documentation Agent:    A
financial institution or institutions to be designated by the Borrower in
accordance with the Commitment Letter. Initial Backstop Loans:    If the Company
has made a Backstop Election and notified the Backstop Lenders thereof at least
20 consecutive calendar days prior to the Closing Date (such 20 consecutive day
to be subject to the

 

 

3 

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
the exhibits thereto.

 

C-1



--------------------------------------------------------------------------------

   Blackout Periods), the Backstop Lenders will make senior unsecured increasing
rate loans (the “Initial Backstop Loans”) to the Borrower on the Backstop
Funding Date in an aggregate principal amount of up to the Term Loan Decrease
Amount minus the aggregate amount of proceeds from the Notes available to the
Borrower on the Backstop Funding Date. Availability:    The Backstop Lenders
will make the Initial Backstop Loans on the Closing Date in a single drawing
contemporaneously with the consummation of the Acquisition and the initial
funding under the Term Facility. The date of funding of the Initial Backstop
Loans is referred to herein as the “Backstop Funding Date”. Purpose:    The
proceeds of borrowings of the Initial Backstop Loans will be used by the
Borrower on the Closing Date, together with the proceeds of borrowings under the
Term Facility, the proceeds of the issuance of the Notes, if any, the proceeds,
if any, from borrowings under the Borrower’s existing revolving facility, and
cash on hand at the Company, to pay the Acquisition Costs. Ranking:    The
Initial Backstop Loans will rank pari passu in right of payment with the
Existing Credit Agreement, the Term Facility and other senior indebtedness of
the Borrower, and will not be secured. Guarantees:    The Initial Backstop Loans
will be jointly and severally guaranteed by each Guarantor (as defined in
Exhibit B to the Commitment Letter) (other than the direct parent of the
Borrower) on a senior basis (such guarantees, the “Backstop Guarantees”). The
Backstop Guarantees will automatically be released upon the release of the
corresponding guarantees of the Term Facility and the Existing Credit Agreement
to the extent that the release is not a result of the termination of the Term
Facility and the Existing Credit Agreement, as applicable. The Backstop
Guarantees will rank pari passu with guarantees of the Term Facility and the
Existing Credit Agreement.

 

C-2



--------------------------------------------------------------------------------

Maturity:    All Initial Backstop Loans will have an initial maturity date that
is the one-year anniversary of the Backstop Funding Date (the “Initial Backstop
Loan Maturity Date”), which shall be extended as provided below. If any of the
Initial Backstop Loans have not been previously repaid in full on or prior to
the Initial Backstop Loan Maturity Date, such Initial Backstop Loans shall,
subject to no bankruptcy event of default having occurred, automatically be
converted into senior unsecured term loans (each an “Extended Term Loan”) due on
the date that is eight years after the Backstop Funding Date (the “Extended
Maturity Date”) having the terms set forth on Annex I hereto. The date on which
Initial Backstop Loans are converted into Extended Term Loans is referred to as
the “Conversion Date.” At any time or from time to time on or after the
Conversion Date, at the option of the Backstop Lenders, the Extended Term Loans
may be exchanged in whole or in part for senior unsecured exchange notes (the
“Exchange Notes”) having an equal principal amount and having the terms set
forth in Annex II hereto; provided that the Borrower may defer the first
issuance of Exchange Notes until such time as the Borrower shall have received
requests to issue an aggregate of at least $50.0 million (or, if less, an amount
equal to the aggregate principal amount of Extended Term Loans outstanding) in
aggregate principal amount of Exchange Notes; provided, further, that the
Borrower may defer each subsequent issuance of Exchange Notes until such time as
the Borrower shall have received requests to issue an aggregate of at least
$25.0 million (or, if less, an amount equal to the aggregate principal amount of
Extended Term Loans outstanding) in Exchange Notes.    The Initial Backstop
Loans, the Extended Term Loans and the Exchange Notes shall be pari passu for
all purposes. In connection with any Backstop

 

C-3



--------------------------------------------------------------------------------

   Lender’s exchange of Extended Term Loans for Exchange Notes or their
subsequent resale, if reasonably requested by any Joint Bookrunner or an
exchanging Backstop Lender, the Borrower shall use its commercially reasonable
efforts to take such actions and deliver such documents as may be deemed
reasonably necessary to permit such Backstop Lender to resell Exchange Notes
(which may include customary opinions, accountant’s comfort letters and offering
documents). Interest Rates:    Prior to the Initial Backstop Loan Maturity Date,
the Initial Backstop Loans will accrue interest at a rate per annum equal to
Adjusted LIBOR (as defined below), plus 650 basis points (the “Initial Margin”).
The Initial Margin will increase by an additional 50 basis points on the three
month anniversary of the Backstop Funding Date and a further additional 50 basis
points for each additional three-months period thereafter so long as any of the
Initial Backstop Loans are outstanding.    Notwithstanding the foregoing, the
interest rate in effect on the Initial Backstop Loans shall not exceed the Total
Cap (as defined in the Fee Letter) (excluding interest at the Default Rate as
described below).    Calculation of interest shall be on the basis of actual
days elapsed in a year of 360 days.    “Adjusted LIBOR” on any date, means the
greater of (i) 1.25% and (ii) the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for 1, 2, 3
or 6 months, as selected by the Borrower, appearing on the LIBOR01 Page
published by Reuters two business days prior to such date, as set at the
beginning of each applicable interest period.    Interest will be payable (or
shall accrue) in arrears, (a) for the Initial Backstop Loans, at the end of each
fiscal quarter of the Borrower following the Backstop Funding Date and on the
Initial Backstop

 

C-4



--------------------------------------------------------------------------------

   Loan Maturity Date, and (b) for the Extended Term Loans, semi-annually,
commencing on the date that is six months after the Initial Backstop Loan
Maturity Date and on the final maturity date. Default Rate:    Overdue principal
and any other overdue amount (including overdue interest) shall bear interest at
the applicable interest rate plus 2.00% per annum and shall be payable on
demand, whether or not in excess of the Total Cap Mandatory Prepayment:   
Subject to the mandatory prepayment provisions of the Term Facility and the
Existing Credit Agreement, the Borrower will be required to prepay the Initial
Backstop Loans on a pro rata basis at 100% of the outstanding principal amount
thereof plus accrued and unpaid interest with (i) the net cash proceeds from the
issuance of the Securities (as defined in the Fee Letter); provided that in the
event any Initial Lender or affiliate of an Initial Lender purchases debt
securities from the Borrower pursuant to a “securities demand” under the Fee
Letter at an issue price above the level at which such Initial Lender or
affiliate has determined such debt securities can be resold by such Initial
Lender or affiliate to a bona fide third party at the time of such purchase (and
notifies the Borrower thereof), the net cash proceeds received by the Borrower
in respect of such debt securities may, at the option of such Initial Lender or
affiliate, be applied first to repay the Initial Bridge Loans of such Initial
Lender or affiliate (provided that if there is more than one such Initial Lender
or affiliate then such net cash proceeds will be applied pro rata to repay the
Initial Bridge Loans of all such Initial Lenders or affiliates in proportion to
such Initial Lenders’ or affiliates’ principal amount of debt securities
purchased from the Borrower) prior to being applied to prepay the Initial Bridge
Loans held by other Initial Lenders; (ii) the net cash proceeds from the
issuance of any indebtedness of the Borrower or any of its restricted
subsidiaries other than indebtedness permitted under the Term Facility or the
Existing Credit Agreement;

 

C-5



--------------------------------------------------------------------------------

   (iii) the net cash proceeds of any public equity issuances by the Company
(subject to exceptions to be agreed) and (iv) the net cash proceeds from all
specified, non-ordinary course asset sales or dispositions by the Borrower or
any restricted subsidiary and insurance, casualty and condemnation proceeds, in
excess of an amount to be agreed, and subject to the right of the Borrower to
reinvest 100% of such proceeds (including to make permitted acquisitions and
other investments), if such proceeds are reinvested (or committed to be
reinvested) within 12 months and, if so committed to be reinvested, so long as
such reinvestment is actually completed within 180 days thereafter, and other
exceptions to be set forth in the Backstop Facility Documentation, in the case
of any such prepayments pursuant to the foregoing clauses (iii) and (iv) above
with exceptions and baskets consistent with the Precedent Indenture
Documentation Principles (as defined below) including, but not limited to
exceptions and baskets no more restrictive than those applicable to the Term
Facility.    The Borrower will also be required to offer to prepay the Initial
Backstop Loans following the occurrence of a change of control (to be defined in
a manner consistent with the Precedent Indenture Documentation Principles) at
100% of the outstanding principal amount thereof, plus accrued and unpaid
interest to the date of repayment. Optional Prepayment:    The Initial Backstop
Loans may be prepaid at any time, in whole or in part, at par plus accrued and
unpaid interest to the date of prepayment but without premium or penalty (but
with breakage costs related to prepayments not made on the last day of the
relevant interest period), upon not less than one business days’ prior written
notice, at the option of the Borrower. Documentation:    The definitive
documentation for the Backstop Facility (the “Backstop Facility Documentation”)
will be based on and substantially consistent with the

 

C-6



--------------------------------------------------------------------------------

   Existing Indenture (as in effect on the date hereof) (or, if requested by the
Company, another precedent of Sponsor acceptable to the Joint Bookrunners), as
modified by the terms set forth herein and subject to (i) modifications not
inconsistent with the express provisions of this Term Sheet necessary to ensure
compliance with the Existing Credit Agreement and the Existing Indenture,
subject to the consent of the Initial Backstop Lenders (not to be unreasonably
withheld), (ii) modifications to reflect customary provisions included in credit
agreements with respect to which DBCI serves as administrative agent (including
with respect to loan, operational, assignment and other similar agency
provisions), (iii) modifications to reflect credit agreement format and (iv)
modifications to address technical matters. The Backstop Facility Documentation
will contain only those conditions to borrowing, mandatory prepayments,
representations, warranties, covenants and events of default expressly set forth
in this Term Sheet (subject to modification in accordance with the flex
provisions of the Fee Letter, and in no event modifying the conditions to
borrowing on the Closing Date), and in any event not less favorable to the
Borrower than the provisions of the Term Facility; provided that,
notwithstanding the foregoing, prior to the Conversion Date, the debt incurrence
covenant and the restricted payment covenant included in the Backstop Facility
Documentation will be more restrictive than those set forth in the Existing
Indenture (as in effect on the date hereof) or such other applicable Sponsor
precedent (the provisions of such facilities being referred to collectively as
the “Precedent Indenture Documentation Principles”). Conditions to Initial
Borrowings:    The availability of the initial borrowing under the Backstop
Facility on the Closing Date shall be conditioned solely to the (a) the
applicable conditions set forth in the Certain Funds Provisions and Exhibit D to
the Commitment Letter, (b) the accuracy of the Major Representations in all
material respects (or, in all respects, if qualified by materiality) and (c) the
absence of Major Defaults after giving effect to the making of such initial
borrowing on the Closing Date.

 

C-7



--------------------------------------------------------------------------------

Representations and Warranties:    The Backstop Facility Documentation will
contain representations and warranties no less favorable to Borrower than those
in the Term Facility Documentation with modifications as are necessary or
appropriate for the Backstop Facility. Covenants:    The Backstop Facility
Documentation will contain such affirmative and incurrence-based, negative
covenants consistent with the Precedent Indenture Documentation Principles
which, in no event (except as set forth herein), will be more restrictive than,
or include any covenants not included in the Term Facility. Prior to the Initial
Backstop Loan Maturity Date, the debt and restricted payment covenants of the
Backstop Loans may be more restrictive than those of the Term Facility, the
Extended Term Loans and the Exchange Notes, as reasonably agreed by the
Administrative Agent and the Borrower. Prior to the Initial Backstop Loan
Maturity Date, the affirmative covenants will be more restrictive, in certain
agreed upon respects, than those in the Extended Term Loans and the Exchange
Notes (but in any event less restrictive than those set forth in the Term
Facility Documentation). In addition, if the Company has made and not rescinded
an Escrow Election, there shall be a covenant to make the Backstop Assignment
promptly (and in any event within one business day) following the Release.
Financial Maintenance Covenants:    None. Events of Default:    Limited to:
nonpayment of principal, interest or other amounts; violation of covenants;
incorrectness of representations and warranties in any material respect; cross
acceleration and cross payment default to material indebtedness; bankruptcy or
insolvency of the Borrower or its significant subsidiaries; material monetary
judgments; and actual or asserted invalidity of guarantees in each case with
such exceptions and cure periods as are consistent with the Precedent Indenture
Documentation Principles.

 

C-8



--------------------------------------------------------------------------------

Cost and Yield Protection:    The Backstop Facility Documentation will include
customary tax gross-up, cost and yield protection provisions consistent with the
Term Documentation Principles. Assignments and Participation:    Subject to the
prior notification of the Administrative Agent and the two succeeding
paragraphs, the Backstop Lenders will have the right (except to Disqualified
Lenders) to assign all or, subject to minimum amounts to be agreed, a portion of
its Initial Backstop Loans after the Backstop Funding Date in consultation with,
but without the consent of, the Borrower.    Any such assignment shall require
the consent of the Borrower if the Initial Backstop Lenders would hold less than
51% of the outstanding Initial Backstop Loans; provided that no consent of the
Borrower shall be required (i) if a Demand Failure Event (as defined in the Fee
Letter) has occurred or (ii) after the occurrence and during the continuance of
a payment or bankruptcy event of default. For any assignments for which the
Borrower’s consent is required, such consent shall be deemed to have been given
if the Borrower has not responded within ten business days of a request for such
consent.    The Backstop Lenders will have the right to participate their
Initial Backstop Loans to other financial institutions in accordance with
applicable law, without restriction; provided that no purchaser of a
participation shall have the right to exercise or to cause the selling Backstop
Lender to exercise voting rights in respect of the Backstop Facility (except as
to certain customary issues). Assignees may not include Disqualified Lenders.
Voting:    Amendments and waivers of the Backstop Facility Documentation will
require the approval of Backstop Lenders holding more than 50% of the
outstanding Initial Backstop Loans (the “Required

 

C-9



--------------------------------------------------------------------------------

   Backstop Lenders”), except that (a) the consent of each directly and
adversely affected Backstop Lender will be required for (i) reductions of
principal, interest rates or the applicable margin (provided that, waiver of a
default or change to financial ratios shall not constitute a reduction of
interest for this purpose) or fees or extensions of the dates for payment
thereof, (ii) extensions of the Initial Backstop Loan Maturity Date (except as
provided under “Maturity” above) or the Extended Maturity Date, (iii) additional
restrictions on the right to exchange Extended Term Loans for Exchange Notes and
(iv) modifications to the pro rata sharing provisions, and (b) the consent of
100% of the Backstop Lenders will be required with respect to modifications to
any of the voting percentages, and releases of all or substantially all of the
value of the Guarantees (other than in connection with any release or sale of
the relevant Guarantor permitted by the Existing Credit Agreement, the Term
Facility Documentation or the Backstop Facility Documentation). Expenses and
Indemnification:    The Borrower shall pay, if the Backstop Funding Date occurs,
all reasonable and documented or invoiced out-of-pocket costs and expenses of
the Backstop Administrative Agent and the Commitment Parties (without
duplication) associated with the syndication of the Backstop Facility and the
preparation, execution and delivery, administration, amendment, modification,
waiver and/or enforcement of the Backstop Facility Documentation (including the
reasonable fees, disbursements and other charges of one primary counsel to the
Commitment Parties (and any special or local counsel) (absent any actual or
potential conflict); provided that, prior to the Backstop Funding Date, such
counsel shall be identified herein or otherwise retained with the Borrower’s
consent (such consent not to be unreasonably withheld or delayed)).

 

C-10



--------------------------------------------------------------------------------

  The Borrower will indemnify the Backstop Administrative Agent, the Commitment
Parties, the Backstop Lenders and their affiliates, and the officers, directors,
employees, advisors, agents and other representatives of the foregoing
(excluding any Sell-Side Advisor), and hold them harmless from and against all
losses, claims, damages, liabilities and reasonable and documented or invoiced
out-of-pocket fees and expenses (including reasonable fees, disbursements and
other charges of one counsel for all indemnified parties and, if necessary, one
firm of local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all indemnified
parties (and, in the case of an actual or perceived conflict of interest, where
the indemnified person affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel, of another firm of counsel for
each such affected indemnified person)) of any such indemnified person arising
out of or relating to any claim or litigation or other proceeding (regardless of
whether such indemnified person is a party thereto and whether or not such
proceedings are brought by the Borrower, its equity holders, its affiliates,
creditors or any other third person) that relates to the Transactions, including
the financing contemplated hereby; provided that no indemnified person will be
indemnified for any loss, claim, damage, liability, cost or expense to the
extent it has resulted from (i) the gross negligence, bad faith or willful
misconduct of such person or any of its affiliates or controlling persons or any
of the officers, directors, employees, agents, advisors, or members of any of
the foregoing (other than, in each case, any Sell-Side Advisor) (as determined
by a court of competent jurisdiction in a final, non-appealable decision), (ii)
a material breach by any such person or one of its affiliates (other than a
Sell-Side Advisor) (as determined by a court of competent jurisdiction in a
final, non-appealable judgment) or (iii) any dispute among Indemnified Persons
(other than a dispute involving claims against the Backstop Administrative
Agent, any

 

C-11



--------------------------------------------------------------------------------

   Lead Arranger, any Joint Bookrunner or any other agent or co-agent (if any)
designated with respect to the Backstop Facility, in each case in their
respective capacities as such, or any Commitment Party solely in connection with
its syndication activities as contemplated hereunder) that a court of competent
jurisdiction has determined did not involve actions or omissions of any direct
or indirect parent or controlling person of the Borrower, the Borrower or its
subsidiaries. Governing Law and Forum:    New York. Counsel to the
Administrative Agent and Lead Arrangers:    Cahill Gordon & Reindel LLP

 

C-12



--------------------------------------------------------------------------------

ANNEX C-I

Extended Term Loans

 

Maturity:    The Extended Term Loans will mature on the date that is eight years
after the Backstop Funding Date. Interest Rate:    The Extended Term Loans will
bear interest at an interest rate per annum (the “Extended Term Loan Interest
Rate”) equal to the Total Cap.    Interest shall be payable in arrears
semi-annually commencing on date that is six months following the Initial
Backstop Loan Maturity Date and ending on the maturity date of the Extended Term
Loans, computed on the basis of a 360-day year. Default Rate:    Overdue
principal, interest, fees and other amounts shall bear interest at the Total Cap
plus 2.00% per annum. Ranking:    Same as the Initial Backstop Loans.
Guarantees:    Same as the Initial Backstop Loans. Covenants, Defaults and
Offers to Repurchase:    Upon and after the Conversion Date, the covenants,
offers to repurchase and defaults that would be applicable to the Exchange
Notes, if issued, will also be applicable to the Extended Term Loans in lieu of
the corresponding provisions of the Backstop Facility Documentation. Optional
Prepayment:    The Extended Term Loans may be prepaid, in whole or in part, at
par, plus accrued and unpaid interest upon not less than one business days’
prior written notice, at the option of the Borrower at any time.

 

C-I-1



--------------------------------------------------------------------------------

ANNEX C-II

Exchange Notes

 

Issuer:    The Borrower will issue the Exchange Notes under an indenture capable
of being qualified under the Trust Indenture Act of 1939, as amended. The
Borrower, in its capacity as the issuer of the Exchange Notes, is referred to as
the “Issuer.” Principal Amount:    The Exchange Notes will be available only in
exchange for the Extended Term Loans on or after the Conversion Date. The
principal amount of any Exchange Note will equal 100% of the aggregate principal
amount of the Extended Term Loan for which it is exchanged. In the case of a
partial exchange, the minimum amount of Extended Term Loans to be exchanged for
Exchange Notes will be $50.0 million (or, if less, an amount equal to the
aggregate principal amount of Extended Term Loans outstanding). Maturity:    The
Exchange Notes will mature on the date that is eight years after the Backstop
Funding Date. Interest Rate:    The Exchange Notes will bear interest payable
semi-annually, in arrears, at a rate equal to the Total Cap. Ranking:    Same as
Initial Backstop Loans and Extended Term Loans. Guarantees:    Same as Initial
Backstop Loans and Extended Term Loans. Offer to Purchase from Asset Sale
Proceeds:    The Issuer will be required to make an offer to repurchase the
Exchange Notes (and, if outstanding, prepay the Extended Term Loans) on a pro
rata basis, which offer shall be at 100% of the principal amount thereof plus
accrued and unpaid interest to the date of repurchase with a portion of the net
cash proceeds from any specified, non-ordinary course asset sales or
dispositions by the Borrower or any Guarantor in excess of amounts either
reinvested in the business of the Borrower or its restricted subsidiaries or
required to be paid to the lenders under the Existing Credit Agreement or the
Term Facility or the holders of certain other indebtedness, with such proceeds
being applied to the Extended Term Loans, the Exchange Notes and the Notes in a
manner to be agreed, subject to other exceptions and baskets consistent with the
Precedent Indenture Documentation Principles and in any event not less favorable
to the Borrower than those applicable to the Backstop Facility.

 

C-II-1



--------------------------------------------------------------------------------

Offer to Purchase upon Change of Control:    The Issuer will be required to make
an offer to repurchase the Exchange Notes following the occurrence of a change
of control (to be defined in a manner consistent with the Precedent Indenture
Documentation Principles) at a price in cash equal to 101% of the outstanding
principal amount thereof, plus accrued and unpaid interest to the date of
repurchase unless the Issuer shall redeem such Exchange Notes pursuant to the
“Optional Redemption” section below. Optional Redemption:    In the case of
Exchange Notes held by an Initial Lender under the Backstop Facility or any
affiliate of any Initial Lender (other than an Asset Management Affiliate (as
defined below) and excluding Exchange Notes acquired pursuant to market making
activities), the Issuer may redeem such Exchange Notes in whole or in part at
par plus accrued and unpaid interest at any time after the issuance thereof.
Except as set forth below, Exchange Notes held by any party that is not an
Initial Lender under the Backstop Facility and is not affiliated with any
Initial Lender (other than bona fide investment funds and entities that manage
assets on behalf of unaffiliated third-parties (the “Asset Management
Affiliates”)), will be non callable until the third anniversary of the Backstop
Funding Date. Thereafter, each such Exchange Note may be redeemed, in whole or
in part, at the option of the Issuer at a price equal to 100% of the aggregate
principal amount redeemed plus accrued and unpaid interest, if any, plus a
premium equal to 75% of the coupon on such Exchange Note, which premium shall
decline ratably on each subsequent anniversary of the Backstop Funding Date to
zero on the date that is two years prior to the maturity of the Exchange Notes.
   Prior to the third anniversary of the Backstop Funding Date, the Issuer may
redeem such Exchange Notes at a make-whole price based on U.S. Treasury notes
with a maturity closest to the third anniversary of the Backstop Funding Date
plus 50 basis points.

 

C-II-2



--------------------------------------------------------------------------------

   Prior to the third anniversary of the Backstop Funding Date, the Issuer may
redeem up to 40% of such Exchange Notes with proceeds from an equity offering at
a price equal to par plus the coupon on such Exchange Notes.    The optional
redemption provisions will be otherwise customary for high yield transactions
and consistent with the Precedent Indenture Documentation Principles. Defeasance
and Discharge Provisions:    Customary for high yield debt securities and
consistent with the Precedent Indenture Documentation Principles. Modification:
   Customary for high yield debt securities and consistent with the Precedent
Indenture Documentation Principles. Registration Rights:    The Issuer shall use
commercially reasonable efforts to file, within 300 days after the first
issuance of the Exchange Notes (the date of such issuance, the “Issue Date”),
and will use commercially reasonable efforts to cause to become effective, as
soon thereafter as practicable, a shelf registration statement with respect to
the Exchange Notes (such registration statement, a “Shelf Registration
Statement”) which Shelf Registration Statement shall contain all financial
statements required under the Securities Act of 1933, as amended (the “Act”). If
a Shelf Registration Statement is filed, the Borrower will keep such Shelf
Registration Statement effective and available (subject to customary exceptions)
until it is no longer needed to permit resales of the Exchange Notes without
restrictive legends; provided that in no event shall the Borrower be required to
keep such Shelf Registration Statement effective and available for more than two
years after the Initial Backstop Loan Maturity Date. If within 330 days from the
Issue Date (the “Effectiveness Date”), a Shelf Registration Statement has not
been declared effective, then the Issuer will pay additional interest of 0.25%
per annum on the principal amount of the Exchange Notes (which rate of
additional interest shall increase by 0.25% per annum 90 days after the
Effectiveness Date up to a maximum of 0.50% per annum) to the holders of such
Exchange Notes, to the extent that such holder is unable to freely transfer such
Exchange Note, from and including the 331st day after the Issue Date to but
excluding the effective date of the Shelf Registration Statement with respect to

 

C-II-3



--------------------------------------------------------------------------------

   such Exchange Note. The Issuer will also pay such additional interest to the
holder of a Exchange Note for any period of time (subject to customary
exceptions) following the effectiveness of the Shelf Registration Statement with
respect to such Exchange Note that such Shelf Registration Statement is not
available for sales thereunder, subject to the time limitations set forth in the
second sentence of this paragraph. All accrued additional interest will be paid
in arrears on each semi-annual interest payment date.    In lieu of a Shelf
Registration Statement, the Issuer at its option may file a registration
statement with respect to notes having terms substantially identical to the
Exchange Notes (the “Substitute Notes”) to effect a registered exchange offer
(the “Exchange Registration Statement”) in which the Issuer offers to holders of
Exchange Notes registered Substitute Notes in exchange for the Exchange Notes.
In such case, if the Exchange Registration Statement has not been declared
effective and an exchange offer for the Exchange Notes pursuant to the Exchange
Registration Statement has not been consummated by the Effectiveness Date, the
Issuer will pay additional interest as described in the previous paragraph.
Right to Transfer Exchange Notes:    The holders of the Exchange Notes shall
have the absolute and unconditional right to transfer such exchange notes in
compliance with applicable law to any third parties. Covenants:    Customary for
high yield debt securities and consistent with the Precedent Indenture
Documentation Principles. Events of Default:    Customary for high yield debt
securities and consistent with the Precedent Indenture Documentation Principles.
Governing Law:    New York.

 

C-II-4



--------------------------------------------------------------------------------

EXHIBIT D

Project Magellan

Summary of Additional Conditions4

The initial borrowings under the Facilities shall be subject to the following
conditions:

1. The Acquisition shall have been consummated, or substantially simultaneously
with the initial borrowing under the Facilities and/or the issuance of the
Notes, shall be consummated, in all material respects in accordance with the
terms of the Purchase Agreement, without giving effect to any modifications,
amendments, consents or waivers thereto that are material and adverse to the
Lenders or the Joint Bookrunners without the prior consent of the Joint
Bookrunners. For purposes of the foregoing condition, it is hereby understood
and agreed that any change in the purchase price in connection with the
Acquisition shall not be deemed to be material and adverse to the interests of
the Lenders or the Joint Bookrunners, provided that any reduction in the
purchase price shall be allocated on a pro rata basis (x) to reduce the Term
Facility and, if the Company has made a Backstop Election, the Backstop Facility
(it being understood that any such reduction will first be allocated to reduce
the Backstop Facility, with any remaining amounts allocated to reduce the Term
Facility; provided that (i) to the extent necessary to meet the Existing
Leverage Conditions and (ii) to the extent that any such reduction would cause
the amount of the Backstop Facility to be greater than zero but less than the
Backstop Minimum Amount, in each case the applicable portion of such pro rata
reduction will be allocated to the Term Facility) and (y) to reduce the amount
of cash on hand at the Company to be utilized to pay Acquisition Costs. The
Major Representations relating to the Borrower and the Guarantors shall be true
and correct in all material respects (or, in all respects, if qualified by
materiality) and there shall be no Major Defaults relating to the Borrower and
the Guarantors after giving effect to the Transactions.

2. The Refinancing shall have been consummated, or substantially simultaneously
with (x) if the Company has not made an Escrow Election (or has rescinded an
Escrow Election), the initial borrowing under the Facilities or (y) if the
Company has made and not rescinded and Escrow Election, the Release, shall be
consummated.

 

 

4 

Capitalized terms used in this Exhibit D shall have the meanings set forth in
the Commitment Letter to which this Exhibit D is attached (the “Commitment
Letter”) and the other Exhibits attached to the Commitment Letter. In the case
of any such capitalized term that is subject to multiple and differing
definitions, the appropriate meaning thereof in this Exhibit D shall be
determined by reference to the context in which it is used.

 

D-1



--------------------------------------------------------------------------------

3. The Joint Bookrunners shall have received (a) audited consolidated balance
sheets of the Company and the Target and related statements of income, changes
in equity and cash flows of the Company and the Target for the 3 most recently
completed fiscal years ended at least 90 days before the Closing Date in the
case of the Company and 100 days before the Closing Date in the case of the
Target and (b) unaudited consolidated balance sheets and related statements of
income, changes in equity and cash flows of the Company and the Target for each
subsequent fiscal quarter after the most recent completed fiscal year for which
financials have been delivered pursuant to Clause 3(a) above ended at least 45
days before the Closing Date in the case of the Company and 50 days (or in the
case of the fiscal quarter ending on June 30, 2012, 60 days) before the Closing
Date in the case of the Target. The Joint Bookrunners hereby acknowledge receipt
of the financial statements in the foregoing clause (a) for both the Company and
the Target for the 2009, 2010 and 2011 fiscal years and in the foregoing clause
(b) for the Company for the fiscal quarter ended March 31, 2012.

4. With respect to the Term Facility, subject in all respects to the Certain
Funds Provision, all documents and instruments required to create and perfect
the Administrative Agent’s (as defined in Exhibit B) first priority security
interest (to the extent required by the Term Facility Documentation) in the
Collateral (as defined in Exhibit B) to the extent required under Exhibit B,
and, subject to liens permitted under the Term Facility Documentation, shall
have been executed and delivered by the Borrower and the Guarantors and, if
applicable, be in proper form for filing.

5. The Initial Lenders shall have received at least 5 days prior to the Closing
Date all documentation and other information about the Borrower and the
Guarantors as has been reasonably requested in writing at least 10 days prior to
the Closing Date by such Initial Lenders that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

6. The execution and delivery of a solvency certificate of the Borrower’s chief
financial officer (certifying that, after giving effect to the Transactions, the
Borrower and its subsidiaries on a consolidated basis are solvent) in
substantially the form of Annex I hereto.

7. All fees required to be paid on the Closing Date pursuant to the Fee Letter
and reasonable out-of-pocket expenses required to be paid on the Closing Date
pursuant to the Commitment Letter, to the extent invoiced at least three
business days prior to the Closing Date (or such later date as the Borrower may
reasonably agree) shall, upon the initial borrowing under the Facilities, have
been paid (which amounts may be offset against the proceeds of the Facilities).

 

D-2



--------------------------------------------------------------------------------

8. With respect to the Backstop Facility, you shall have provided to the
Investment Bank (as defined in the Fee Letter) no later than 20 consecutive
calendar days prior to the Closing Date (provided that such 20 consecutive
calendar day period shall be subject to the Blackout Periods) (i) an offering
memorandum suitable for use in a “high yield road show” relating to offering of
the Notes, including discussion of the Company, financial statements, pro forma
financial statements in accordance with Regulation S-X and other financial data
of the type and form customarily included in offering memoranda, private
placements memoranda and similar documents customarily used in Rule 144A
offerings, to consummate an offering of the Notes (which, for the avoidance of
doubt, shall not include financial statements or information required by Rules
3-09, 3-10 or 3-16 of Regulation S-X, Compensation Discussion and Analysis
required by Regulation S-K Item 402(b) or other information customarily excluded
from a Rule 144A offering memorandum); provided that this condition shall be
deemed satisfied if such offering memorandum excludes sections that would
customarily be provided by the Investment Banks, but is otherwise complete
(collectively, the “Offering Memorandum”), and (ii) drafts of customary comfort
letters by auditors of the Company (including customary “negative assurances”)
with respect to the information in the Offering Memorandum, which such auditors
are prepared to issue upon completion of customary procedures. You shall have
used commercially reasonable efforts to afford the Investment Bank a period of
at least 20 consecutive calendar days following receipt of the information
described in the first sentence of this Section 8 to seek to place the Notes
with qualified purchasers thereof; provided that (x) such consecutive day period
shall not be required to be consecutive to the extent it would include
November 21, 2012 through November 25, 2012 (which dates set forth in this
clause (x) shall be excluded for purposes of the 20 calendar day period) and
(y) if such consecutive calendar day period has not ended prior to
(i) August 18, 2012, then it will not commence until September 4, 2012 or
(ii) December 21, 2012 then it will not commence until January 2, 2013 (such
periods described in the foregoing clauses (x) and (y), collectively, the
“Blackout Periods”).

9. With respect to the Term Facility, the Company shall have used commercially
reasonable efforts to afford the Joint Bookrunners a period of at least 20
consecutive calendar days prior to the Closing Date to attempt to syndicate the
Term Facility following receipt of a customary Information Memorandum (other
than the portions thereof customarily provided by financing arrangers, and
limited, in the case of information relating to the Target, to Required
Information (as defined in the Purchase Agreement as in effect on or about the
date hereof)); provided that such 20 calendar day period shall be subject to the
Blackout Periods.

 

D-3



--------------------------------------------------------------------------------

10. The execution and delivery of (i) the Term Facility Documentation and the
Backstop Facility Documentation (collectively, the “Facilities Documentation”)
by the Borrower and the Guarantors which shall, in each case, be consistent with
the Commitment Letter and the Term Sheets and subject to the Certain Funds
Provision set forth in the Commitment Letter and (ii) customary lien searches
requested by the Term Administrative Agent at least 30 days prior to the Closing
Date, customary legal opinions of counsel to, customary evidence of
authorization of, customary officer’s certificates of, customary documents and
certificates relating to the organization, existence and good standing of (to
the extent applicable), a customary borrowing notice and the incumbency and
specimen signature of each officer executing any Facilities Documentation on
behalf of each of, in each case, the Borrower and each Guarantor.

 

D-4



--------------------------------------------------------------------------------

ANNEX I to

EXHIBIT D

SOLVENCY CERTIFICATE

[            ], 201[    ]

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section [        ] of the
Credit Agreement, dated as of             , 201[    ], among [            ] (the
“Credit Agreement”). Unless otherwise defined herein, capitalized terms used in
this Certificate shall have the meanings set forth in the Credit Agreement

I, [                    ], the Chief Financial Officer of the Borrower (after
giving effect to the Transactions), in that capacity only and not in my
individual capacity (and without personal liability), DO HEREBY CERTIFY on
behalf of the Borrower that as of the date hereof, after giving effect to the
consummation of the Transactions (including the execution and delivery of the
Purchase Agreement and the Credit Agreement, the making of the Loans and the use
of proceeds of such Loans on the date hereof):

1. The sum of the liabilities (including contingent liabilities) of the Borrower
and its subsidiaries, on a consolidated basis, does not exceed the fair value of
the present assets of the Borrower and its subsidiaries, on a consolidated
basis.

2. The capital of the Borrower and its subsidiaries, on a consolidated basis, is
not unreasonably small in relation to their business as contemplated on the date
hereof.

3. The present fair saleable value of the assets of the Borrower and its
subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent
liabilities) of the Borrower and its subsidiaries as they become absolute and
matured.

4. The Borrower and its subsidiaries, on a consolidated basis, have not incurred
and do not intend to incur, or believe that they will incur, debts or other
liabilities, including current obligations, beyond their ability to pay such
debts or other liabilities as they become due (whether at maturity or
otherwise).

5. For purposes of this Certificate, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that can reasonably be
expected to become an actual or matured liability.

 

D-I-1



--------------------------------------------------------------------------------

6. In reaching the conclusions set forth in this Certificate, the undersigned
has (i) reviewed the Credit Agreement and other Loan Documents referred to
therein and such other documents deemed relevant, (ii) reviewed the financial
statements (including the pro forma financial statements) referred to in Section
[    ] of the Credit Agreement (the “Financial Statements”) and (iii) made such
other investigations and inquiries as the undersigned has deemed appropriate.
The undersigned is familiar with the financial performance and prospects of the
Borrower and its Subsidiaries.

7. The assumptions which underlie and form the basis for the representations
made in this Certificate were fair and reasonable when made and were made in
good faith and continue to be fair and reasonable as of the date hereof.

8. The undersigned confirms and acknowledges that the Administrative Agent and
the Lenders are relying on the truth and accuracy of this Certificate in
connection with the Commitments and Loans under the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

D-I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

[                    ]

 

By:

 

Name: Title: Chief Financial Officer

 

D-I-3